  NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 245 Newspaper and Mail Deliverers
™ Union of New York 
and Vicinity (NYP Holdings, Inc., d/b/a New 
York Post) 
and
 Stefani Cotler 
and
 Terance 
Bright 
and
 Marc Sussman 
and 
Reyson Pimentel 
and
 Jesus Mejia 
and
 Cesar Ceballos 
and
 John 
Smith 
and
 Patrick Forte 
and
 Shiwu Peng and 
NYP Holdings, Inc., d/b/a New York Post
  Newspaper a
nd Mail Deliverers
™ Union of New York 
and Vicinity (City & Suburban Delivery Sy
s-tems, Inc.) 
and
 Enrique Grados 
and 
Djeva
lin 
Gojani 
and
 Christopher Fabiani 
and
 Richard 
Atkins 
and
 Raimond Moran 
and
 John Cassaro 
and
 Patrick Rizzotti 
and
 City & Suburban D
e-livery Systems, Inc. and The New York Times 

Company
  Newspaper and Mail Deliverers
™ Union of New York 
and Vicinity (Various 
Employers) 
and 
Daniel 
Altieri.  
Cases 
02ŒCBŒ021740, 
, 02ŒCBŒ022366, 
02ŒCBŒ021749, 
02ŒCBŒ021762, 
02ŒCBŒ021826, 
02ŒCBŒ021827, 
02ŒCBŒ021828, 
02ŒCBŒ021829, 
02ŒCBŒ021842
, 02ŒCBŒ021845
, 02ŒCBŒ021899, 
02ŒCBŒ021905
, 02ŒCBŒ021931, 
02ŒCBŒ021941, 
02ŒCBŒ021946, 
02ŒCBŒ022015,
 02ŒCBŒ022051, 
and 
02ŒCBŒ022701
 August 21, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
SCHIFFER
 On February 8, 2012, Administrative Law Judge 
Raymond P. Green issued the attached decision.  The 
Respondent Union and the
 General Counsel each filed 
exceptions and a supporting brief and an answering 
brief, and the General Counsel also filed a reply brief.   
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Boar
d has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings, and conclusions as 
modified below and to adopt the recommended Order 

as modified and set forth in full below.
1 1 We find merit in certain of the General Counsel
™s exceptions to 
the judge
™s recommended conclusions
 of law, remedy, and Order and 
shall amend and modify them accordingly.  We shall also modify the 
judge
™s recommended Order to conform to the Board
™s standard r
e-medial language and to require the Respondent to compensate e
m-ployees entitled to a make
-whole 
remedy for any adverse income tax 
consequences of receiving their backpay in one lump sum.  We shall 
issue a new notice to conform to the Order as modified, and in a
c-cordance with our decision in 
Durham School Services
, 360 NLRB 
694
 (2014). 
 In hi
s decision, the judge found that Newspaper and 
Mail Deliverers
™ Union of New York and Vicinity (the 
NMDU, the Union, or the Respondent) violated the Act 
by (a) maintaining various contract provisions and a 
side letter to its contract with the New York Post (Post); 

(b) taking certain actions that affected Post employee
s 
and were related to the closing of City & Suburban D
e-livery Systems (C&S), which also had a contract with 

the NMDU and was a wholly owned subsidiary of the 
New York Times (Times); (c) entering into and impl
e-menting a side letter with the Times containing
 certain 
provisions related to the C&S closing; and (d) entering 
into and implementing an agreement providing the 
manner of selecting former C&S employees for buyouts 
and transfers to the Times.  The judge found that, 
through these agreements and their imp
lementation, the 
NMDU gave preferential treatment to employees who 

were union members and/or worked for union
-signatory 
employers over employees who were not or did not.  He 

further found that the Union violated the Act by failing 

to give the Post
™s unit e
mployees appropriate notice of 
their rights under 
NLRB v.
 General Motors
, 373 U.S. 
734 (1963), and 
Communications Workers v.
 Beck
, 487 
U.S. 735 (1988), and by threatening to bar a former 

C&S employee from employment due to an alleged 
dues arrearage.  We ag
ree with the judge
™s unfair labor 
practice findings for the reasons he states, and as further 
elaborated in this decision.  Finally, the General Cou
n-sel excepts to the judge
™s failure to find that the Union 
also violated the Act by failing to give C&S unit
 em-ployees appropriate notice of their 
General Motors
 and 
Beck
 rights.  As explained below, we find merit in the 
General Counsel
™s exception. 
 I.  THE 
PRIMARY 
ISSUE
 The key issue is whether the Union violated Section 
8(b)(1)(A) and (2) of the Act by enteri
ng into and e
n-forcing agreements that gave preferences (in hiring, 

transfers, and buyouts) to one group of employees over 
another, based on the preferred group
™s membership in 
the Union and/or their employment with an employer 
that had a collective
-bargain
ing relationship with the 
Union.  The judge concluded, and we agree, that the 
Union
™s use of industry
-wide priority numbers (di
s-cussed below), and the fact that almost all employees 
became union members when they received these prio
r-ity numbers, created a 
union
-based pref
erence that f
a-vored employees who had worked for union
-signatory 
employers and/or were union members over employees 
There are no e
xceptions to the judge
™s finding that the Respondent 
Union did not violate Sec. 8(b)(1)(A) of the Act by requiring Group 3 
and 4 extras (explained below) to pay an agency fee. 
 361 NLRB No. 26
                                                                                                                                                        246 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  who had not worked for union
-signatory employers 
and/or were not union members.  We agree with the 
judge that such union
-bas
ed preferences are unlawful 
because they favor, in hiring and promotion, those who 
are union members and/or are or have been employed 

by union
-signatory employers, and they caused e
m-ployers to discriminate against employees based on u
n-ion membership and/or
 union
-wide rather than unit
-wide seniority.  
 A.  Background
 The judge has fully set out the facts, so we recite only 
the key ones.  For many years, the Union represented 
the employees of publishers and wholesalers that, in 
turn, were represented in colle
ctive bargaining by two 
multiemployer associations
Šthe Publishers
™ Associ
a-tion of New York City and the Suburban Wholesalers
™ Association.  The former bargained collectively on b
e-half of its employer members with respect to their d
e-livery department employ
ees; the latter represented a 
group of wholesale delivery companies.  During this 
period, the Union dealt with the publishers and whol
e-salers in a multiemployer bargaining context, and the 
employees it represented were included in multie
m-ployer bargaining 
units.
 In about 1953, the Union and the employers with 
whom it had contracts (union
-signatory employers) 
agreed to a hierarchical structure for hiring extra e
m-ployees.  Each union
-signatory employer would have a 
group of steady employees called 
ﬁregular si
tuation 
holders
ﬂ or 
ﬁRSHs,
ﬂ plus a roster of extra employees to 
draw from to perform any remaining work that day.  
After the RSHs received their assignments, the extras 
would bid for the remaining work according to their 
placement in one of four groups and
 their seniority
 within that group.  The groups were arranged in d
e-scending order of priority.  Group 1 consisted of former 
RSHs in the 
ﬁindustry,
ﬂ i.e., anyone who had been e
m-ployed as an RSH by any employer within the Greater 
New York Metropolitan area t
hat had a collective
-bargaining agreement with the Union.
2  After 1974, 
Group 1 also included former Group 3 extras who had 
been promoted to Group 1.
3  When an individual gained 
2 We agree with the judge that the term 
ﬁindustry,
ﬂ as used by the 
parties here
, includes only employers that have contracts with the U
n-
ion and utilize delivery employees within the Greater New York Me
t-ropolitan area.  While there are non
-signatory employers within that 
geographic area who use delivery employees, they are not part of
 the 
ﬁindustry
ﬂ as that term is used here.  
 3 This change resulted from the decision in 
Patterson v. NMDU et 
al.
, 384 F.Supp. 585 (S.D.N.Y. 1974), affd.
 514 F.2d 767 (2d Cir. 
1975), in which the court approved a settlement of consolidated cases 
that claimed racial and ethnic discrimination in hiring.  Under the 
court approved settlement, the restriction of Group 1 to former RSHs 
access to Group 1 (or became an RSH), the Union a
s-
signed him an industry
-wide 
priority number that d
e-termined his seniority among the employees of all u
n-ion
-signatory employers (the lower the number, the 
greater the seniority). 
 Group 2 consisted of individuals who were currently 
employed by any union
-signatory employer within the 
Union
™s jurisdiction as an RSH or Group 1 extra.  
While union
-signatory employers maintained their own 
RSH, Group 1, and Group 3 and 4 lists, in which se
n-iority was determined by the length of time on that list 
within the employer
™s own workforce, the Union
 mai
n-tained the Group 2 list, in which seniority was dete
r-mined by length of time as an RSH or Group 1 extra 
working for any union
-signatory employer.  
 Group 3 included individuals who regularly shaped 
for and obtained regular work at a particular 
employer 
over a period of time.  Group 3 extras were not eligible 
to become union members, but their wages and cond
i-tions of employment were set by the contract that the 

Union had with their employer.  Group 3 extras were 
required to pay agency fees to the
 Union.
 Group 4 extras were true casual employees, and ind
i-viduals on this list were given work as a last resort.  
Like Group 3 extras, they could not become union 
members, but their wages and conditions of emplo
y-ment were set by the union contract of the 
employer 

with whom they sought work, and they were required to 
pay the Union an agency fee as a condition of emplo
y-ment.
 As noted above, when the Union and the union
-signatory employers first established the Group stru
c-ture to assign extra work, it was in 
a setting of mu
l-tiemployer bargaining and multiemployer bargaining 
units.  In such a context, the use of union
-based senior
i-ty to establish employment preferences was not unla
w-ful.  The multiemployer bargaining unit being union
-wide, union and unit seniori
ty were coextensive, so 
there could be no discrimination based on union se
n-ior
ity rather than unit seniority.  Further, the establis
h-ment and maintenance of the hierarchical roster of 
Group extras advanced the legitimate interests of both 
employers and the
 Union.  Employers were assured a 
steady source of extra workers, and the Union secured 
was eliminated, and provis
ion was made for the promotion of Group 
3 extras to the bottom of the Group 1 list and for union membership 
to be offered the former Group 3 extras at that time.  Id. at 590.  The 
Union asserts that the Board should defer to that settlement, which 
allowed 
the Union and the signatory employers to retain, with slight 
modification, the Group extras system.  We agree with the judge that 
deferral would not be appropriate because the Board was not a party 
to the settlement, and the racial and ethnic discriminatio
n alleged 
there is different from the type of discrimination alleged here.  
                                                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 247 employment for its members and a means to add to its 
membership ranks
 as employees were promoted from 
Group 3 to Group 1. 
 Over time, publishers withdrew from the Publi
shers
™ Association and then bargained individually with the 

Union, which represented those employers
™ employees 
in separate bargaining units.  The Post did this in 1975.  
Then, in 1984, the Publishers
™ Association ceased to 
function as the bargaining agent
 for its employer me
m-bers, and those employers, including the Times, then 
negotiated contracts covering their own employees in 
separate bargaining units.  Also, before the events at i
s-
sue here, the Suburban Wholesalers
™ Association had 
ceased to exist.  (I
n any event, as the judge observed, 
C&S was never a member of any multiemployer ass
o-ciation.)  This altered landscape of individual employer 
bargaining and separate bargaining units leads to the 
major issues in this case.
 B.  The New York Post Cases
 The Po
st employs a number of permanent RSHs, but 
it supplements its workforce by hiring extras who shape 
on a daily basis to perform the work left over after the 
RSHs receive their assignments.  Paragraph 4
-A.4.(a) 
and (b) of the Post
-NMDU contract provides for 
the 
four groups of extras described above.  The contract a
l-so contains a union
-security clause requiring Post e
m-ployees working as RSHs or Group 1 extras to become 
union members no later than 30 days after they attain 
such status and to retain union member
ship as a cond
i-tion of employment.
4  
Group 3 and 4 extras, although 
not eligible for membership, are required to pay an 

agency fee as a condition of employment, and their 
terms and conditions of employment are governed by 

the contract.
5 The Post
-NMDU contr
act includes two provisions 
that permit employees of 
other
 signatory employers to 
transfer to the Post under certain circumstances.  Se
c-4 The General Counsel asks us to find that all collective
-bargaining 
agreements of union
-signatory employers not introduced at the hea
r-ing contained similar union
-security clauses
, and thus that RSHs and 
Group 1 extras employed by union
-signatory employers worked u
n-
der union
-security clauses at their respective employers.  Because the 
Union failed to produce the subpoenaed collective
-bargaining agre
e-ments, we so find by adverse inf
erence.  See 
ADF, Inc.
, 355 NLRB 
81, 84
Œ85 (2010), reaffirmed by and incorporated by reference in 355 
NLRB 351 (2010).
 5 The General Counsel excepts to the judge
™s finding that, for pu
r-poses of this case, the Group 4 provision of the Post contract (di
s-cuss
ed below) is not relevant as there is no contention that anyone in 
Group 4 was discriminated against.  We agree with the judge that the 
Union violated the Act by discriminating against nonmember unit 
employees.  Since nonmember unit employees are included 
in both 
Group 3 and Group 4, we shall leave to compliance the determination 

of whether specific individuals in Group 4 are entitled to a remedy. 
 tion 4
-A.4.(j) provides that an RSH has the right to a
p-ply for a Group 1 listing with a signatory employer if 
the RSH ha
s held that position continuously for 5 years 
prior to making application.  And an October 2003 side 

letter provides that, if one of several designated signat
o-ry employers (including C&S) ceases operations, the 
Post will add to its own Group 1 list a certa
in number of 
that employer
™s RSHs and Group 1 extras.  By early 
2008, there was a distinct possibility that C&S would 

go out of business in the near future.  
 Also in 2008, the Post needed to fill vacancies on its 
Group 1 list.  In July 2008, Kenneth Chiar
ella, the 
Post
™s director of distribution, wrote the Union as fo
l-lows:
 We have a substantial number of openings on the One 

List.  The contract provides that the One List will be 
maintained at ten percent for [sic] the RSH List.  I 
would request a meeting o
f the Adjustment Board to 
elevate employees from the Three List to fill the vaca
n-cies and bring the Company into compliance with the 

contract.  If the Union continues to refuse to meet to e
l-evate employees because of a citywide freeze on iss
u-ing new Union 
cards, please confirm that fact.
 Union Business Agent Glenn LaChance responded the fo
l-lowing day that there was an industry
-wide 
ﬁFreeze
ﬂ on all 
Group 1 lists, not just the Post
™s, and that, due to the 
ﬁeco-nomic uncertainty throughout our industry, we, the
 Union, 
see no need to fill these vacancies on the One List 

throughout the industry at this time.
ﬂ C&S went out of business on January 4, 2009.  As 
permitted under Section 4
-A.4.(j) of the contract and 
pursuant to the October 2003 side letter, the Post agr
eed 
to employ a number of people who had lost their jobs at 
C&S.  As described below, that January 2009 agre
e-ment was made effective through certain 
ﬁOrders
ﬂ of 
the Post/NMDU Adjustment Board in the months fo
l-lowing the C&S closure.
6  As amended at the hea
ring, the Post complaint alle
g-es that, by maintaining and applying Sections 4
-A.4.(a) 
and (b) and Section 4
-A.4.(j) of the Post
-NMDU co
n-tract, and the October 2003 side letter, the NMDU vi
o-lated Section 8(b)(1)(A) and (2) of the Act by causing 
and attempti
ng to cause the Post to discriminate against 
certain unit employees by giving a hiring preference to 
nonunit individuals (i.e., former C&S employees hired 

by the Post) based on their membership in the NMDU 
6 Sec. 15
-E of the Post
-NMDU contract created an 
ﬁAdjustment 
Board,
ﬂ comprised of two employer representatives
 and two union 
representatives, 
ﬁwhich shall have exclusive jurisdiction over any i
s-sue arising with regard to the provisions of Section 4
-A of this 
Agreement.
ﬂ  Majority decisions of the Adjustment Board were bin
d-
ing on the parties.
                                                                                                                        248 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  and/or their employment with an employer that has 
or 
had a collective
-bargaining relationship with the 
NMDU.  The complaint further alleges that the NMDU 
violated Section 8(b)(1)(A) and (2) by refusing the 
Post
™s July 2008 request to elevate employees from the 
Post
™s Group 3 list to fill vacancies on the 
Group 1 list 
because the NMDU wanted to preserve work opport
u-nities for nonunit members employed by other signat
o-ry employers (i.e., employees of the soon
-to-close 
C&S).  Finally, the complaint alleges that the NMDU 

violated Section 8(b)(1)(A) by failing t
o give the Post
™s 
unit employees appropriate notice of their 
General M
o-tors
 and 
Beck
 rights.
 C.  The C&S/New York Times Cases
 The Times created C&S through the purchase of four 
wholesale newspaper distributors whose employees the 

NMDU had represented in se
parate bargaining units.  

The hiring/seniority provisions of the C&S
-NMDU 
contract (i.e., the RSH, Group 1, Group 2, Group 3, and 
Group 4 provisions) were virtually the same as in the 
Post
-NMDU agreement.  The C&S contract, however, 
also provided that RSHs
™ seniority was determined by 
their 
ﬁmade
-steady date,
ﬂ i.e., the date that an employee 
became an RSH with C&S or with one of its four pr
e-decessors. 
 Shortly before C&S went out of business, the Times 
and the Union entered into a closing agreement in N
o-vem
ber 2008 (the Closing Agreement), by which the 
Times agreed to hire 65 C&S RSHs and place them at 

the bottom of the Times
™ RSH seniority list, and to pay 
a $100,000 buyout to each of 140 C&S RSHs who op
t-
ed to leave the industry.  The Closing Agreement pr
o-vided that the C&S RSHs would choose between these 
options (transfer to the Times or $100,000 buyout) in 
order of seniority.  Although the parties had previously 
used C&S unit seniority to decide employee placement 
issues, they agreed in a side letter to us
e union seniority 
as reflected in industry
-wide priority numbers.  
 After C&S closed, and consistent with the side letter, 
the Union revised the C&S seniority list based on i
n-dustry
-wide priority numbers.  On that basis, the former 
C&S employees made their
 elections.  The Times b
e-gan to distribute $100,000 checks to certain former 
C&S employees,
7 and it hired other former C&S e
m-ployees and placed them at the bottom of the Times
™ seniority list.  Within the ranks of the newly hired e
m-ployees, seniority was 
determined based on industry
-wide priority numbers.  
 7 It did not award the
 last six buyouts because there was a dispute 
regarding which former C&S employees were entitled to them, but it 
set aside $600,000 for that purpose.
 The C&S complaint alleges that, by requiring the use 
of industry
-wide priority numbers rather than unit se
n-iority in the 
closing 
agreement, the NMDU violated 
Section 8(b)(1)(A) and (2) by causing and at
tempting to 
cause C&S to discriminate against certain C&S unit 
employees by giving an employment preference to ot
h-er C&S unit employees based on their membership in 
the NMDU and/or their prior employment with an 
NMDU
-signatory employer.
8  The complaint als
o al-leges that, by requiring former C&S employees to be 

endtailed (placed at the bottom of the Times
™ seniority 
list) based on industry
-wide priority numbers, the 
NMDU violated Section 8(b)(1)(A) and (2).  The co
m-plaint further alleges that the NMDU violat
ed Section 
8(b)(1)(A) by failing to give the C&S unit employees 
appropriate notice of their 
General Motors
 and 
Beck
 rights, and by threatening to interfere with a former 
C&S employee
™s employment with any employer with 
whom it has a collective
-bargaining r
elationship if the 
employee did not pay a purported arrearage in union 

dues. 
 D. Discussion
 We agree with the judge that 
ﬁthe basic rule of law
ﬂ applicable here is that discrimination in hiring and pr
o-motion based solely on union considerations (i.e., unio
n 
membership and/or prior employment with union
-signatory employers) is unlawful.  Such discrimination 
violates the Act because it favors those who are union 
members and/or are or have been employed by union
-signatory employers, and disfavors individuals w
ho 
have exercised their Section 7 right to refrain from u
n-ion activity.  Applying that basic rule here, we adopt the 

judge
™s findings that the NMDU violated Section 
8(b)(1)(A) and (2) of the Act by causing and attempting 
to cause the Post, C&S, and the Tim
es to give emplo
y-ment preferences to NMDU
-represented employees 
based on union membership and/or industry
-wide prio
r-ity numbers.  
 This is the form of discrimination that the judge 
found unlawful in the Post cases, based on (1) the daily 
award of hiring pr
eferences to Group 2 employees 
(RSHs and Group 1 extras of other signatory emplo
y-ers), as required under Sections 4
-A.4.(a) and (b) of the 
Post
-NMDU contract; and (2) the award of hiring pre
f-8 The complaint also alleges, as an alternative theory, that, if the 
Board finds the Union
™s use of indust
ry-wide priority numbers was 
not unlawful, the Union violated its duty of fair representation to ce
r-tain employees by refusing to correct their industry
-wide priority 
numbers to conform to their made steady dates because they were not 
union members.  Since
 we find that the seniority system based on the 
use of industry
-wide priority numbers is unlawful, we need not a
d-
dress this alternative theory. 
                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 249 erences to former C&S RSHs after C&S closed, as r
e-quired under Se
ction 4
-A.4.(j) of the contract and the 
October 2003 side letter.
9  In each context, when they 
sought employment at the Post, RSHs and/or Group 1 
extras were awarded a hiring preference based on their 
union membership and/or their RSH or Group 1 status 
at 
other union
-signatory employers and in different ba
r-gaining units.  By virtue of this preference, they had 

priority in hiring over the Post
™s own Group 3 and 4 e
x-tras who had greater unit seniority, but were disfavored 

because they were unrepresented and/o
r had less overall 
NMDU seniority.  In each case, the Union thereby 
caused or attempted to cause the Post to discriminate 
against its own employees by giving preference in hi
r-ing based on union membership and/or union
-wide r
a-ther than unit
-wide seniority. 
 Finally, we also agree 
with the judge, for the reasons stated by him, that the 
Union violated Section 8(b)(1)(A) and (2) by preven
t-ing the promotion of employees from Group 3 to Group 
1 as of July 10, 2008.
10   As the judge recognized, the analysis in the 
C&S/Times cases is essentially the same.  Although the 
C&S RSHs were all in the same bargaining unit when 
9 The General Counsel excepts to the judge
™s failure (1) to refer to 
these specific contract provisions and the
 October 2003 side letter in 
finding that the Union unlawfully maintained certain contract prov
i-sions; (2) to find, as alleged in the complaint, that the Union
™s appl
i-cation of Sec. 4
-A.4 at all times since April 10, 2008, the co
m-mencement of the 10(b) per
iod, was also unlawful; and (3) to find 
that the Union unlawfully applied the January 2009 agreement 
through Adjustment Board 
orders of February 18 and August 5, 2009, 
and January 28 and August 17, 2010, which gave preference in hiring 

at the Post to forme
r C&S employees over the Post
™s own Group 3 
and 4 employees.  We find merit in these exceptions and shall amend 
the judge
™s conclusions of law and modify his recommended Order 
accordingly.  In this regard, we note that, at the hearing, the judge a
c-cepted t
he General Counsel
™s motion to amend the complaint to a
l-lege that the Adjustment Board 
orders of August 5, 2009, and January 
28 and August 17, 2010, were unlawful.  We also correct certain fa
c-tual errors by the judge and find that, by the Adjustment Board 
order 
of February 18, 2009, 75 former C&S employees, not (as the judge 
found) 50 former C&S employees and 25 Group 3 employees of the 
Post, were promoted to the Post
™s Group 1 list, and that two Adjus
t-ment Board 
orders issued on August 5, 2009, not one on 
August 5 
and a second on August 7.  Finally, for purposes of compliance, we 
find merit in the General Counsel
™s exception to the judge
™s failure to 
find that, by an Adjustment Board 
order of April 26, 2006, the Post
™s Group 1 list had to be maintained at 2
4 employees at that time.  
 10  The General Counsel excepts to the judge
™s failure to find that 
the 
ﬁfreeze
ﬂ on promotions to Group 1 began in April 2008, based on 
Chiarella
™s testimony that, approximately 3 months prior to July 10, 
certain union officials 
stated that the Union was not willing to co
n-
vene an Adjustment Board because of 
ﬁuncertainty in the industry.
ﬂ  Chiarella also testified, however, that he had only heard 
ﬁrumors
ﬂ of a 
freeze at that time.  Thus, Chiarella
™s testimony does not establish 
tha
t prior to July 10, the Union announced or applied the 
ﬁfreeze
ﬂ that 
we find unlawful here.  Thus, we find the General Counsel
™s exce
p-
tion without merit.
 C&S closed, the buyout and transfer preferences and 
the treatment of former C&S RSHs were still based on 

industry
-wide priority numbers.  Consequently, certain 
C&S employees received a preference in buyouts, 

transfers, and, once transferred, seniority within the 

Times bargaining unit over other C&S employees based 
on union membership and/or union
-wide rather 
than 
unit
-wide seniority.
11   In sum, individuals could only be promoted to RSH 
or Group 1 status while working for a union
-signatory 
employer, and the union
-signatory contracts contained a 
union
-security clause requiring RSHs and Group 1 e
x-tras to become u
nion members.  Therefore, the Union
™s 
maintenance and application of its industry
-wide prior
i-ty number system, operating in tandem with union
-security requirements, unlawfully favored individuals 
who were union members and/or had greater length of 
employme
nt with union
-signatory employers as RSHs 
or Group 1 extras; and this arrangement disfavored i
n-dividuals who were not union members and/or had not 

worked for union
-signatory employers.  By maintaining 
and applying these preferences for union members 
while 
disfavoring nonmembers, the Respondent caused 
the Post and the Times to discriminate against emplo
y-ees because of their prior lack of representation by a u
n-ion.
12 Finally, we agree with the judge that 
Teamsters Local 
Union 896 (Anheuser
-Busch)
, 296 NLRB 102
5 (1989), 
where the Board dismissed the Section 8(b)(1)(A) and 
(2) allegations, is distinguishable.
13  The employment 
preferences granted in 
Anheuser
-Busch
 appear in part to 
have been skill
 based, and therefore the alleged di
s-cri
mination might have been jus
tified by legitimate 
11 Thus, certain C&S employees (i.e., those who had become RSHs 
while working for other union
-signatory
 employers in other bargai
n-
ing units and had therefore received their industry
-wide priority nu
m-bers prior to employment with C&S) would have greater union
-wide 
seniority but less unit
-wide seniority than employees who began 
working for C&S before they did
, but were promoted to RSH status 
after them.  In this regard, the General Counsel excepts to the judge
™s failure to find that employees Enrique Grados, Richard Atkins, and 
Djevalin Gojani were promoted to RSH status on May 4, 1998.  We 
find merit in this 
exception as the record establishes that their reco
g-
nized made
-steady date is May 4, 1998, the date they were elevated to 
RSH status.  
 12 See, e.g., 
Whiting Milk Corp.
, 145 NLRB 1035, 1037, 1043 
(1964), enf. denied 342 F.2d 8 (1st Cir. 1965).
 13 The issue presented in 
Anheuser
-Busch 
was whether the r
e-spondent union violated the Act 
ﬁby invoking a provision of the a
p-
plicable collective
-bargaining agreement giving permanent emplo
y-ees laid off by other employers who have contracts with the 
[r]espond
ent a preferential seniority right to work for the [e]mployer 
instead of temporary employees whose job seniority with the 
[e]mployer would otherwise have entitled them to work.
ﬂ  Id. at 1025.
                                                                                                                        250 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  considerations.
14  There is no evidence that the present 
case involved skill
 based differences in treatment.  Fu
r-ther, the bumping preferences in 
Anheuser
-Busch
 ap-peared to be a contractual vestige of a multiemployer 
bargaining relation
ship, and such a 
ﬁvestige
ﬂ does not 
exist here.
15  Lastly, the contractual provisions at issue 
in 
Anheuser
-Busch
 were ambiguous and there was no 
evidence of actual discrimination; by comparison, the 

contractual terms at issue here are unlawful on their 
face
, and there is no question that union
-based discri
m-ination occurred.  
 For all these reasons, we adopt the judge
™s findings 
that the Respondent Union violated Section 8(b)(1)(A) 
and (2) of the Act as alleged in the consolidated co
m-plaints.
16  14 See 
Anheuser
-Busch
, 296 NLRB at 1029 fn.12 and accompan
y-ing te
xt.
 15 The Union excepts to the judge
™s findings that both the Publis
h-
ers
™ Association and the Wholesalers
™ Association were defunct and 
points out that they still administered certain pension and welfare 
funds.  Relying on this, the Respondent contends tha
t the hi
r-ing/seniority provisions of its contract with the Post constitute a 
ﬁve
s-tige
ﬂ of the multiemployer bargaining arrangement and therefore are 
not unlawful.  We find this exception without merit.  As the judge 
explained, there is 
ﬁno basis for any cl
aim that a seniority system 
based on employment at other NMDU employers was a justifiable 
vestige from a previous multi
-employer contract.
ﬂ   16 In reaching our conclusion, we acknowledge that, in 
Newspaper 
& Mail Deliverers (City & Suburban Delivery)
, 332 
NLRB 870, 870 
fn. 2 (2000), the Board noted without comment the Union
™s use of 
industry
-wide priority numbers to establish seniority for bargaining 
unit employees.  In that case, however, the issue was whether the r
e-ferral system had been 
applied
 in a disc
riminatory manner, not 
whether the system itself was discriminatory.
 In its exceptions, the Respondent broadly contends, inter alia, that 
the Board should 
ﬁreverse
ﬂ policy and accept contrary appellate court 
decisions 
ﬁwhere there is a specific holding in 
the circuit where the 
case arose holding the action involved to be lawful.
ﬂ  In particular, 
the Respondent asserts that the Board should find lawful the R
e-spondent
™s system of hiring preferences based on 
NLRB v. New York 
Typographical Union
, 632 F.2d 171 (
2d Cir. 1980), in which the 
court reversed the Board
™s finding, at 242 NLRB 378 (1979), that the 
respondent union violated Sec. 8(b)(1)(A) and (2) by awarding a 
preference in hiring to employees in 
ﬁCategory A.
ﬂ  
We find this e
x-
ception without merit.  As t
o the Respondent
™s broad contention, 
there are many instances where the Board has resolved disputed i
s-sues differently than one or more courts of appeals, and many courts 
have disagreed with one another regarding relevant issues.  Accor
d-
ingly, 
ﬁthe Board h
as a long
-established policy of refusing to acqu
i-esce in the adverse decisions of the appellate courts.
ﬂ  Provena St. 
Joseph Medical Center
, 350 NLRB 808, 814 (2007).  As to the pa
r-ticular issues presented here, we do not believe a different outcome is 
war
ranted by 
New York Typographical Union
.  There, when reversing 
the Board, the Second Circuit relied especially on the fact that, even if 

Category A was limited to union members, there was no rational basis 
for inferring that the preference given to Categor
y A employees 
would have the effect of encouraging union membership because 
Category A was a closed class.  
New York Typographical Union
, 632 
F.2d at 182.  That is materially different from the situation here.
 II.  OTHER 
ISSUES 
 1.  We agree with the judge, for the reasons stated by 
him, that the Union violated Section 8(b)(1)(A) by fai
l-ing to inform Post employees whom it sought to obl
i-gate to pay dues or agency fees under a union
-security 
clause of their right under 
NLRB 
v. General Motors 
Corp.
, 373 U.S. 734 (1963), to be and remain nonme
m-bers, and of the rights of nonmembers under 
Commun
i-cations Workers v. Beck
, 487 U.S. 735 (1988), to object 
to paying for union activities not germane to the U
n-ion
™s duties as bargaining a
gent, and to obtain a redu
c-tion in dues and fees for such activities.  
 The General Counsel excepts to the judge
™s failure to 
further find that the Union also violated Section 
8(b)(1)(A) by failing to inform C&S employees of their 
General Motors
 and 
Beck
 rights.  We find merit in this 
exception.  Although the General Counsel subpoenaed 

the Union to provide any notices it had furnished to the 
C&S employees in this regard, the Union did not pr
o-duce any notices.  We therefore draw an adverse infe
r-ence that t
he NMDU never informed C&S employees 
of their 
General Motors
 and 
Beck
 rights.  See 
ADF, 
Inc.
, 355 NLRB at 84
Œ85, reaffirmed by and incorp
o-rated by reference in 355 NLRB 351 (2010).  Further, 
former C&S employees Grados, Atkins, and Gojani, 
nonmembers who p
aid an agency fee instead of dues, 
testified without contradiction that the NMDU never 
informed them of these rights.
17   2.  We also agree with the judge that the Union vi
o-lated Section 8(b)(1)(A) by threatening to bar former 
C&S employee Daniel Altieri fr
om employment b
e-cause of an alleged dues arrearage.  Altieri was a union 
member who lost his job when C&S closed in January 
2009.  The Union claims he was $1445 in arrears on his 
union dues as of July 2010.  In an August 10, 2010 le
t-ter to him, the Union w
rote:
 In accordance with Article XIV, Section 5, you are e
x-pelled from the [NMDU] because you are six (6) 
months or more in arrears in Union dues.  As a result of 
being an expelled member, you can lose all claims to 
employment at your employer or at any em
ployer that 
17 We also grant the General Counsel
™s request 
to modify the 
judge
™s recommended Order to direct the NMDU to reimburse, with 
interest, any Post nonmember unit employees who file 
Beck
 obje
c-tions with the Union for any dues and fees exacted from them for 
nonrepresentational activities since May 24, 2008, and any C&S 
nonmember unit employees who file 
Beck 
objections with the Union 
for any dues and fees exacted from them for nonrepresentational
 ac-tivities since September 24, 2008, in accordance with the Board
™s de-cision in 
Rochester Manufacturing Co.
, 323 NLRB 260 (1997).  
                                                                                                                          NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 251 is governed by a collective bargaining agreement b
e-tween the NMDU and those employers.
 The judge found that Altieri incurred the dues arrearage at 
C&S.  The Union argues that he incurred the arrearage 
while working for an employer whose contrac
t contained a 
lawful union
-security clause, and the General Counsel a
r-gues that the record does not show where, or even if, Alti
e-ri was employed at the time he assertedly incurred this 

dues arrearage, which the General Counsel terms 
ﬁpur-ported.
ﬂ  The recor
d supports the General Counsel
™s pos
i-tion.  Thus, the Union has not established that Altieri act
u-ally incurred this dues arrearage.  Moreover, even if he 
had, the letter threatens to preclude his employment at 
ﬁany employer
ﬂ whose employees are covered by 
an 
NMDU contract in a bargaining unit separate from the 
C&S unit.  The Board has long held such a threat unla
w-ful.  See, e.g., 
Iron Workers Local 118 (Pittsburgh Des 

Moines Steel Co.)
, 257 NLRB 564, 566 (1981), enfd. 720 
F.2d 1031 (9th Cir. 1983).  We ther
efore find the Union
™s letter was unlawful.  
 3.  The General Counsel excepts to certain errors in 
and omissions from the judge
™s recommended Order, 
including his failure to include (a) a provision directing 
the NMDU to make whole C&S employees who would 
have qualified for a transfer to the Times but for the 
NMDU
™s decision to define seniority in the Closing 
Agreement by industry
-wide priority numbers, and (b) a 
provision directing the NMDU to make whole any fo
r-mer C&S employees who were hired by the Times 
pur-suant to the 
closing 
agreement and placed on the Times 
seniority list in accordance with their industry
-wide 
priority numbers for any loss of wages and benefits 
they may have suffered by reason of the NMDU
™s dec
i-sion to define seniority in the 
closing 
agreement by i
n-dustry
-wide priority numbers.  We find merit in these 
exceptions and shall modify the judge
™s recommended 
Order accordingly.
18  AMENDED 
CONCLUSIONS OF 
LAW A.  The New York Post Cases
 1.  At all material times, NYP Holdings, Inc., d/b/a 
New Yor
k Post (Post), a Delaware corporation having 
an office and place of business at 900 East 132d Street, 
Bronx, New York, has been an employer engaged in 
18 We also find merit in the General Counsel
™s exception to the 
judge
™s failure to order the NMDU to post the notice on its
 bulletin 
board at the Post
™s Bronx, New York facility, and on its bulletin 
board at the Times
™ New York, New York facility, and his failure to 
order the NMDU to mail the notice to all former employees of C&S 
who were employed by it from November 20, 2008,
 through January 
4, 2009.  
 
 commerce within the meaning of Section 2(2), (6), and 
(7) of the Act.
 2.  At all material times, the NMDU
 has been a labor 
organization within the meaning of Section 2(5) of the 

Act.
 3.  The following employees of the Post, herein 
called the Unit, constitute a unit appropriate for the 
purposes of collective bargaining within the meaning of 
Section 9(b) of the
 Act:
 All Drivers, Route persons, Tail persons (helpers), Uti
l-ity Persons (floor persons, loaders, unloaders, miscell
a-neous inside activities within the jurisdiction of the U
n-ion), Chauffeur
--Utility (Utility person, breakdown, r
e-covery), Trailer Drivers, 
Dispatchers, Relay Persons, 
Hi-Lo Operator (when performing work otherwise 
within the jurisdiction of the Union), Shrink Wrap M
a-chine Operators, Palletizer Operators, Automobile o
p-erators on routes, Delivery Office Clerks (Billing), Co
l-lectors (except when
 the Publisher uses a billing system 
operated by the Accounting Department), Persons in 
charge of routing newspaper mail at the NYP facility.
 4.  At all material times, the NMDU has been the 
designated exclusive collective
-bargaining represent
a-tive of the 
Unit, and the NMDU has been recognized as 
such by the Post.
 5.  The Post
™s recognition of the NMDU as the de
s-
ignated exclusive collective
-bargaining representative 
of the Unit has been embodied in successive collective
-bargaining agreements, the most recen
t of which was 
entered into on October 29, 2003, and which was effe
c-tive from October 29, 2003
, to September 30, 2010.
 6.  On December 12, 2008, the NMDU and the Post 
executed a memorandum of agreement, which modified 
the collective
-bargaining agreement by
, among other 
things, extending it to December 31, 2015.
 7.  At all material times, based on Section 9(a) of the 
Act, the NMDU has been the exclusive collective
-bargaining representative of the Unit.
 8.  At all material times, the NMDU and the Post 
have ma
intained the following provisions in the colle
c-tive
-bargaining agreement described above:  Sections 4
-A.4.(a) and (b) and Section 4
-A.4.(j).  They have also, 
at all material times, maintained the October 29, 2003 

side letter to the collective
-bargaining ag
reement d
e-scribed above.  Maintenance of these contractual prov
i-sions and the side letter violate Section 8(b)(1)(A) and 
(2) by discriminating against 
unit employees with r
e-spect to hiring and promotion opportunities.
 9.  By engaging in the conduct describ
ed above in 
paragraph 8, the NMDU has caused and attempted to 

cause the Post to discriminate against certain 
unit e
m-ployees in violation of Section 8(a)(3) of the Act by 
                                                            252 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  giving a hiring preference to non
unit individuals based 
on their membership in the NMD
U and/or their e
m-ployment with an employer that has or had a collective
-bargaining relationship with the NMDU in violation of 
Section 8(b)(1)(A) and (2) of the Act.
 10.  Since April 10, 2008, a date 6 months prior to 
the filing of the charge in Case 
02ŒCBŒ021740, the 
NMDU has required the Post to assign work to non
-
Unit employees on the Group 2 list.
 11.  By engaging in the conduct described above in 
paragraph 10, the NMDU has caused and attempted to 
cause the Post to discriminate against certain Unit e
m-plo
yees in violation of Section 8(a)(3) of the Act by 
giving a hiring preference to non
unit individuals based 
on their membership in the NMDU and/or their e
m-ployment with an employer that has or had a collective
-bargaining relationship with the NMDU in violat
ion of 
Section 8(b)(1)(A) and (2) of the Act.
 12.  The collective
-bargaining agreement described 
above in paragraphs 5 and 6 creates an Adjustment 
Board, consisting of members designated by the 

NMDU and the Post, which has the authority to add to, 
delete f
rom, or change the lists for the classifications of 
extras described in Sections 4
-A.4.(a) and (b) of the 
collective
-bargaining agreement.
 13.  Section 3
-A.1 of the collective
-bargaining 
agreement described above requires that the Post
™s 
Group 1 list be ma
intained at 10 percent of the number 
of regular situation holders, and an April 26, 2006
 Ad-justment Board Order provided that the Group 1 List 
would be increased to 24 employees at that time.  
 14.  (a) By letter dated July 9, 2008, the Post reques
t-ed that
 the NMDU convene a meeting of the Adjus
t-ment Board to elevate employees from the Post
™s Group 
3 list to fill vacancies on the Group 1 list to bring the 
Post into compliance with the parties
™ collective
-bargaining agreement described above.  
 (b) By letter
 dated July 10, 2008, the NMDU refused 
the Post
™s request.
 (c) The NMDU engaged in the conduct described 
above in paragraph 14(b) because it wished to preserve 

work opportunities for non
unit members employed by 
employers that have or had a collective
-barga
ining rel
a-tionship with the NMDU.
 (d) By engaging in the conduct described above in 
paragraph 14(b), the  NMDU has caused and attempted 
to cause the Post to discriminate against certain Unit 
employees in violation of Section 8(a)(3) of the Act by 

giving a 
hiring preference to non
unit individuals based 
on their membership in the NMDU and/or their e
m-ployment with an employer that has or had a collective
-bargaining relationship with the NMDU in violation of 

Section 8(b)(1)(A) and (2) of the Act.
 15.  (a) On Fe
bruary 18, 2009, the NMDU, through 
the Adjustment Board described above in paragraph 12, 

published a revised Post Group 1 list made up excl
u-sively of non
unit individuals formerly employed by 
City and Suburban Delivery Systems, Inc. (C&S), an 
employer that 
had a collective
-bargaining relationship 
with the NMDU.
 (b) On August 5, 2009, January 28 
and August 17, 
2010, the NMDU, 
through the Adjustment Board d
e-scribed above in paragraph 12, published revised Post 
Group 1 lists that contained the names of 
unit 
emplo
y-ees formerly listed on the Post
™s Group 3 list, individ
u-als formerly employed by C&S, and various non
-unit 
employees.
 (c) By engaging in the conduct described above in 
paragraphs 15(a) and (b), the NMDU has caused and 
attempted to cause the Post to d
iscriminate against ce
r-tain 
unit employees in violation of Section 8(a)(3) of 
the Act by giving a hiring preference to non
unit ind
i-viduals based on their membership in the NMDU 

and/or their employment with an employer that has or 
had a collective
-bargainin
g relationship with the 
NMDU in violation of Section 8(b)(1)(A) and (2) of the 

Act.
 16.  (a) Section 2
-K.2 of the collective
-bargaining 
agreement described above in paragraphs 5 and 6 co
n-tains the following conditions of employment, herein 

called the 
union
-security 
provision:
  All persons now employed as regular situation 
holders shall remain members of the Union, and all 
persons hereafter employed as regular situation 
holders shall acquire and maintain Union membe
r-ship status no later than thirty (30) days
 after they a
t-tain regular situation holder status.  All persons now 
employed as regular situation holders, Group I e
x-tras, Group II extras, shall maintain membership in 
good standing in the Union.  Failure to do so, by re
a-son of dues delinquency shall, up
on notification by 
the Union to the Publisher, result in the suspension 

of work privileges for said individuals.
  All employees not in the category specified 
above, who are covered by this collective bargaining 
Agreement, shall be required to pay the provi
ded for 
agency fee.  Failure of such employees to tender 
such fees within thirty (30) days shall, upon notific
a-tion by the Union to the Publisher, result in the su
s-pension of work privileges for said individuals.
  (b) The NMDU expends the monies collected 
purs
u-ant to the 
union
-security 
provision on activities ge
r-  NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 253 mane to collective bargaining, contract administration, 
and grievance adjustment, herein called representational 

activities, and on activities not germane to collective 
bargaining, contract administ
ration, and grievance a
d-justment, herein called nonrepresentational activities.
 (c) At all material times since on or about May 24, 
2008, a date 6 months prior to the filing and service of 
the amended charge in Case 
02ŒCBŒ021762, certain 
unit employees cov
ered by the union
-security p
rov
i-sion, including all employees on the Post
™s Group 3 and 
4 lists, have not been members of the NMDU.
 17.  The NMDU has failed to inform 
unit employees, 
including all nonmembers, of the following info
r-mation:
  (a)
 that
 they have the right to be or remain a nonme
m-ber;
 (b) 
that they have a right as a nonmember to object to 
paying for nonrepresentational activities and to obtain a 
reduction in fees for such  nonrepresentational activ
i-ties;
 (c) 
that they have the right to b
e given sufficient info
r-mation to enable  them to intelligently decide whether 

to object;
 (d) 
that they have the right as a nonmember to be a
p-prised of any  internal union procedures for filing o
b-
jections.
  18.  By failing to provide employees of the New 
York Post notice of their right under 
NLRB v. General 
Motors Corp.
, 373 U.S. 734 (1963), to be and remain 
nonmembers, and of the rights of nonmembers under 

Communications Workers v. Beck
, 487 U.S. 735 (1988), 
to object to paying for union activities not ger
mane to 
the Union
™s duties as bargaining agent, and to obtain a 
reduction in dues and fees for such activities, while 

maintaining and enforcing a union
-security clause, the 
NMDU failed to meet the notice requirements set forth 

in 
Paperworkers Local 1033 (W
eyerhaeuser Paper)
, 320 NLRB 349 (1995), and thereby violated Section 

8(b)(1)(A) of the Act.
 19.  The unfair labor practices of the NMDU d
e-scribed above affect commerce within the meaning of 
Section 2(6) and (7) of the Act.
 20.  The NMDU has not engaged in
 any other unfair 
labor practice alleged in the Post complaint.
 B.  The C&S/New York Times Cases
 21.  (a) City & Suburban Delivery Systems, Inc. 
(C&S) was, and has been at all material times, a wholly 
owned subsidiary of The New York Times Company, 
an empl
oyer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.  
 (b) At all material times, the New York Times Co
m-pany (Times), a New York corporation with its princ
i-pal place of business in New York, New York, has been 
an employer e
ngaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.  
 22.  At all material times, the NMDU has been a l
a-bor organization within the meaning of Section 2(5) of 
the Act.
 23.  The following employees of C&S, herein called 
the C&S 
unit, constituted a unit appropriate for the pu
r-poses of collective bargaining within the meaning of 
Section 9(b) of the Act:
  All Drivers, Floormen, Foremen and Apprentices e
m-ployed by City and Suburban at its facilities. 
  24.  (a) At all material times, 
the NMDU has been the 
designated exclusive collective
-bargaining represent
a-tive of the C&S 
unit, and the NMDU has been reco
g-nized as such by C&S.
 (b) C&S
™s recognition of the NMDU as the designa
t-ed exclusive collective
-bargaining representative of the 
C&S 
unit has been embodied in successive collective
-bargaining agreements, the most recent of which is e
f-fective until March 30, 2020.
 25.  At all material times, based on Section 9(a) of 
the Act, the NMDU has been the exclusive collective
-bargaining represent
ative of the C&S 
unit.
 26.  The following employees of the Times, herein 
called the Times 
unit, constitute a unit appropriate for 
the purposes of collective bargaining within the mea
n-ing of Section 9(b) of the Act:
 Route men; Recovery men; Canada men; Load
ers; 
Dispatchers; Checkers; Mail, relay, plate, and mat 

chauffeurs when delivery is made by truck; Tiers, ca
r-riers and floor men; Automobile operators on routes 
and relay mail and newspaper delivery; Men writing 
wrappers, handling, bagging and tying, by ha
nd or by 
machine, all papers for New York City delivery; Men 
in charge of routing of mail at newspaper plants and at 
railroad, airway, heliport, bus and ferry terminals; Men 
in charge of bundle conveyor outlets; Men tying rolls; 
Men in charge of 
ﬁEI
ﬂ and s
ubway gangs; Collectors, 
except in the case of any Publisher using a billing sy
s-tem operated through the auditing department.  Wra
p-per writing machines installed in the plant of the New 

York Times will be manned by a member of the ba
r-gaining unit provided 
such wrapper writing is currently 
performed by a member of the bargaining unit.
  254 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  27.  (a) At all material times, the NMDU has been the 
designated exclusive collective
-bargaining represent
a-tive of the Times 
unit, and the NMDU has been reco
g-nized as such by t
he Times.
 (b) The Times
™ recognition of the NMDU as the de
s-
ignated exclusive collective
-bargaining representative 
of the Times 
unit has been embodied in successive co
l-lective
-bargaining agreements, the most recent of which 
is effective until March 30, 2020
. 28.  At all material times, based on Section 9(a) of 
the Act, the NMDU has been the exclusive collective
-bargaining representative of the Times 
unit.
 29.  (a) On November 20, 2008, the NMDU and the 
Times signed an agreement concerning the closure of 
the 
facilities operated by C&S.
 (b) Under the closing agreement described above in 
paragraph 29(a), the Times agreed to transfer 65 active 
C&S regular situation holders to its delivery department 
in order of their seniority and to offer buyouts in the 
gross am
ount of $100,000 each to 140 active C&S 
reg
ular situation holders in order of their seniority.
 30.  (a) On November 20, 2008, representatives of 
the NMDU and the Times signed a side letter to the 
closing agreement described above in paragraph 29(a), 

which 
confirmed their understanding that the term 
ﬁsen-iority
ﬂ as used in the closing agreement refers to 
ﬁin-dustry
-wide priority.
ﬂ (b) 
The 
NMDU issues industry
-wide priority nu
m-bers to regular situation holders and to certain, but not 

all, employees classified 
as extras in units covered by 
its various collective
-bargaining agreements with sign
a-tory employers.
 31.  (a) Starting in mid
-November 2008, the NMDU 
and C&S published various lists ranking C&S unit e
m-ployees at the various C&S facilities in accordance wit
h their industry
-wide priority numbers issued by the 
NMDU for the purpose of establishing seniority for d
e-termining eligibility for the transfer and buyout options 
offered in the closing agreement described above in 
paragraph 29(a).
 (b) By using industry
-wide priority numbers to co
m-pile the various lists described above in paragraph 
31(a), the NMDU bestowed an employment preference 
on certain C&S unit employees based on their prior 

employment with employers, other than C&S or its 

predecessor(s), that have o
r had collective
-bargaining 
relationships with the NMDU.  
 32.  The NMDU and C&S selected C&S unit e
m-ployees for positions with the Times and the buyouts 
offered in the closing agreement described above in 
paragraph 29(a) in accordance with the C&S unit e
m-ployees
™ industry
-wide priority numbers, as described 
above in paragraphs 30(a) and 31(a).
 33.  By engaging in the conduct described above i
n paragraphs 30(a) and 32, the 
NMDU has caused and a
t-tempted to cause C&S to discriminate against C&S unit 

employees
 by giving an employment preference to 
C&S unit employees based on their membership in the 
NMDU and/or their prior employment with an emplo
y-er that has or had a collective
-bargaining relationship 
with the NMDU.
 34.  (a) On about January 4, 2009, selected f
ormer 
C&S employees were added to the existing Times 
unit.  
 (b) On about January 4, 2009, selected former C&S 
unit employees were endtailed to the seniority list at the 

Times in accordance with their industry
-wide priority 
numbers, as described above in p
aragraphs 30(a) and 
31(a).
 35.  By engaging in the conduct described above in 
paragraph 34, the NMDU has caused and attempted to 
cause the Times to discriminate against certain former 

C&S unit employees by giving an employment prefe
r-ence to certain former 
C&S unit employees based on 
their membership in the NMDU and/or their prior e
m-ployment with an employer that has or had a collective
-bargaining relationship with the NMDU.
 36.  (a) A side letter dated June 8, 1999, incorporated 
into the collective
-bargaini
ng agreement described 
above in paragraph 24(b), contains the following cond
i-tions of employment, herein called the 
union
-security 
provision:
 It shall be a condition of employment that all emplo
y-ees of the Wholesaler, covered by the terms and cond
i-tions se
t forth in the Agreement, who are members of 
the Union, shall remain members in good standing.  A 
member of the Union remains a member in good stan
d-ing by the payment of the periodic dues and initiation 
fee of the Union.  All employees of the Wholesaler 
covered by the terms and conditions of the Agreement, 
but not Union members, must remain in good standing 
with the Union.  A non
-member of the Union remains 
in good standing by the payment of the prevailing 
agency fee of the Union.  Failure of an employee, c
ov-ered by the Agreement, to remain in good standing 

with the Union shall subject said employee to the su
s-pension of work privileges with the Wholesaler.  The 

Union shall provide an employee who is delinquent in 
the payment of his/her dues and initiation fe
e, or age
n-cy fee (whichever is applicable) with reasonable wri
t-ten notice of his/her delinquency to the Union (inclu
d-ing a statement of the precise amount due and the 
months for which said dues or agency fees are owed), 
the method used to compute the amoun
t due and an e
x-  NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 255 planation to the employee that the failure to pay said 
delinquency within thirty (30) days shall, upon written 

notification by the Union to the Wholesaler, result in 
the suspension of work privileges for said employee 
with the Wholesaler.
 (b) The NMDU expends the monies collected purs
u-ant to the 
union
-security 
provision on activities ge
r-mane to collective bargaining, contract administration, 

and grievance adjustment, herein called representational 
activities, and on activities not germane to 
collective 
bargaining, contract administration, and grievance a
d-justment, herein called nonrepresentational activities.
 (c) At all material times since about September 24, 
2008, a date 6 months prior to the filing of the amended 
charge in Case 
02ŒCBŒ021931
, various unit employees 
covered by the 
union
-security 
provision have not been 
members of the NMDU.
 37.  The NMDU has failed to inform C&S unit e
m-ployees, including all nonmembers, of the following i
n-formation:
 (a) that they have the right to be or remain 
a nonme
m-ber;
 (b) that they have a right as a nonmember to object to 
paying for nonrepresentational activities and to obtain a 
reduction in fees for such nonrepresentational activ
i-
ties;
 (c) that they have the right to be given sufficient info
r-
mation to 
enable them to intelligently decide whether to 
object;
 (d) that they have the right as a nonmember to be a
p-prised of any internal union procedures for filing obje
c-tions.
 38.  By failing to provide employees of C&S notice 
of their right under 
NLRB v. Genera
l Motors Corp.
, 373 
U.S. 734 (1963), to be and remain nonmembers, and of 
the rights of nonmembers under 
Communications 
Workers v. Beck
, 487 U.S. 735 (1988), to object to pa
y-ing for union activities not germane to the Union
™s du-ties as bargaining agent, and
 to obtain a reduction in 
dues and fees for such activities, while maintaining and 

enforcing a union
-security clause, the NMDU failed to 
meet the notice requirements set forth in 
Paperworkers 
Local 1033 (Weyerhaeuser Paper)
, 320 NLRB 349 
(1995).
 39.  By le
tter dated August 6, 2010, the NMDU, by 
Steven Goldstein, threatened to interfere with Daniel 

Altieri
™s employment with any employer with whom 
the NMDU has a collective
-bargaining relationship if 
Altieri, an employee formerly employed by C&S, did 
not pay a
 purported arrearage in union dues.
 40.  By the conduct described above in paragraphs 38 
and 39, the NMDU has been restraining and coercing 
employees in the exercise of the rights guaranteed in 
Section 7 of the Act in violation of Section 8(b)(1)(A) 
of the
 Act.
 41.  By the conduct described above in paragraphs 
30(a), 32, and 34, the NMDU has been attempting to 
cause and causing an employer to discriminate against 
its employees in violation of Section 8(a)(3) of the Act 
in violation of Section 8(b)(1)(A) and
 (2) of the Act.
 42.  The unfair labor practices of the NMDU d
e-scribed above affect commerce within the meaning of 

Section 2(6) and (7) of the Act.
 43.  The NMDU has not engaged in any other unfair 
labor practice alleged in the C&S/Times complaint. 
 AMENDE
D REMEDY
 Having found that the Union violated Section 
8(b)(1)(A) and (2) of the Act, we shall order it to cease 
and desist and to take certain affirmative action nece
s-
sary to effectuate the policies of the Act.  Specifically, 
we shall order the Union to ce
ase and desist from gi
v-ing effect to or enforcing any collective
-bargaining 
agreements or any other agreements that it has or had 
with the New York Post, City and Suburban Delivery 

Systems, Inc., or the New York Times which in any 

way give preferences in h
iring and promotion to one 
group of employees over another group of employees 

based either on their status as union members or on the 
length of time that they have been employed as Regular 
Situation Holders and/or Group 1 employees by union
-signatory emplo
yers other than the employers by whom 
they are employed.  Thus, we shall order the Union, i
n-ter alia, to refrain from enforcing or implementing the 

Group 2 preference in its collective
-bargaining agre
e-ment with the New York Post, and to notify the Post 

and
 all bargaining unit employees who have been e
m-ployed by the Post on or after April 10, 2008, that it 

will no longer seek to enforce the discriminatory e
m-ployment preferences.
 To remedy the unlawful application of such agre
e-ments to the New York Post
™s Regular Situation Holder 
and Group 1 lists, we shall order the Union to revise 
those lists so that former C&S employees who were 
hired by the Post will be given seniority standing only 

from the time that they began their employment at the 

Post, and to fu
rther revise the lists so that other Post 
employees who have worked longer at the Post will be 

given higher seniority status either as Regular Situation 

Holders or as Group 1 extras than the former C&S e
m-ployees.  We shall also order the Union to submit th
ese 
revised lists to the Adjustment Board for approval and, 

in addition, to request from the New York Post that it 
 256 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  also request approval of these lists from the Adjustment 
Board.
 We shall also order the Union to make whole, with 
interest, New York Post emp
loyees who have suffered 
any loss of earnings and other benefits because they 

were disadvantaged (1) in daily hiring by the hiring of 
Group 2 employees of other union
-signatory employers; 
(2) in promotion to the Post
™s Group 1 list by the U
n-ion
™s July 10, 
2008 industry
-wide freeze on all Group 1 
lists; and/or (3) in promotion to the Post
™s Group 1 list 
by the Union
™s use of seniority based on length of se
r-vice as a 
regular 
situation 
holder with other union
-signatory employers and/or union membership to pr
o-mote former C&S employees to the Post
™s Group 1 list 
over the Post
™s own Group 3 extras and Group 4 casuals 
who had greater unit seniority, but were not members of 

the Union.  With respect to those disadvantaged in daily 
hiring by the hiring of Group 2 empl
oyees of other u
n-ion
-signatory employers, the Union
™s make
-whole obl
i-gation shall terminate after it takes the following steps:
 (a) refrains from enforcing or implementing the Group 

2 preference in its collective
-bargaining agreement with 
the New York Post
; and
 (b) notifies the Post and all bargaining unit employees 
who have been employed by the Post on and after April 
10, 2008, that it will no longer seek to enforce the di
s-criminatory employment preferences.
 To remedy the unlawful preferences at the Times,
 we 
shall order the Union to revise the bid list pursuant to 

which C&S employees made their bids for buyouts and 
transfers so that seniority is ordered based on the length 
of time that employees worked for C&S or one of its 
immediate predecessors as 
regula
r situation 
holders (as 
reflected by their published and recognized made
 steady dates) instead of on the length of time that C&S 
employees worked as 
regular 
situation 
holders for other 
union
-signatory employers.
19  In the event that 
C&S 
employees who bid fo
r buyouts had their bids rejected 
because of their placement on the old list, and their bids 
would have been accepted based on the revised list, the 
Union shall request the New York Times to pay each of 
these employees $100,000.  If the New York Times d
e-nies the request, then the Union shall make whole, with 
19 The General Counsel excepts to the judge
™s recommendation 
that seniority in the revised list be determined by the length of time 
employees worked for C&S or one of its immediate predecessors r
a-ther than their published and re
cognized made steady dates.  Because 
it accurately reflects the record, we find merit in this exception.  The 
General Counsel should review and approve any revision of this list, 
and the Union should provide the General Counsel any documents 
and/or records
 necessary to determine the proper placement of C&S 
employees on this list.
 interest, any C&S employee whose buyout bid should 
have been accepted based on unit seniority with C&S.  

Further, in the event that C&S employees who bid for 
transfers had their bids rejected because of
 their plac
e-ment on the old list, and their bids would have been a
c-cepted based on the revised list, we shall order the U
n-ion to make whole, with interest, those employees who 
should have qualified for transfers to the Times for any 
loss of wages and other
 benefits they may have suffered 
by reason of the NMDU
™s discrimination against them. 
 We shall also order the Union to request that the New 
York Times revise the seniority of the former C&S e
m-ployees it hired so that, within this group of employees, 

their
 relative seniority vis
-à-vis each other reflects their 
unit seniority as employees of C&S and not their union 

seniority as employees of other union
-signatory e
m-ployers, and we shall order the Union to make whole, 

with interest, those employees for any los
s of wages 
and other benefits they may have suffered by reason of 

the Union
™s decision to define seniority in the 
closing 
agreement by industry
-wide priority numbers.  
 To remedy the Union
™s failure to inform unit e
m-ployees in the respective Post and C&S b
argaining units 
of their 
General Motors
 and 
Beck
 rights, we shall order 
the Union to provide the required notices to all unit e
m-ployees.  In addition, we shall order the Union to pr
o-vide appropriate notices to the Charging Parties who 

file 
Beck
 objections. 
 We shall further order the Union to notify in writing 
those Post employees whom it initially sought to obl
i-gate to pay dues or fees under the Post
-NMDU co
n-tract
™s union
-security clause on or after May 24, 2008,
20 and those C&S employees whom i
t initially sought to 
obligate to pay dues or fees under the C&S
-NMDU 
contract
™s union
-security clause on or after September 
24, 2008,
21 of their right to elect nonmember status and 
to file 
Beck
 objections with respect to one or more of 
the accounting perio
ds covered by the complaint.  With 
respect to any such employees who, with reasonable 
promptness after receiving the notices, elect nonme
m-ber status and file 
Beck
 objections for any one of those 
periods, we shall order the Union, in the compliance 
stage of
 the proceeding, to process their objections, 
nunc pro tunc, as it otherwise would have done, in a
c-cordance with the principles of 
California Saw & Knife 
Works, 
320 NLRB 224 (1995), enfd. sub nom. 
Machi
n-20 May 24, 2008, is the date 6 months prior to the filing and service 
of the amended charge in Case 02
ŒCBŒ021762; see Sec. 10(b) of the 
Act.
 21 September 24, 2008, is the date 6 mont
hs prior to the filing and 
service of the amended charge in Case 02
ŒCBŒ021931; see Sec. 
10(b) of the Act.
                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 257 ists v. NLRB
, 133 F.3d 1012 (7th Cir. 1998), cert. d
e-nied sub nom. 
Strang v. NLRB
, 525 U.S. 813 (1998).  
The Union shall then be required to reimburse the o
b-jecting nonmembers for the reduction, if any, in their 
dues and fees for nonrepresentational activities that o
c-curred during the accounting period or pe
riods covered 
by the complaint with respect to which they have o
b-jected.  See, e.g., 
Paperworkers Local 987 (Sun Chem
i-cal Corp. of Michigan)
, 327 NLRB 1011, 1012 (1999). 
 We shall also order the Union to notify Daniel Altieri 
in writing that it will not se
ek to prevent him from b
e-ing employed by any employers because of his purpor
t-ed failure to pay dues while he was employed at his last 

employer.   
 Where a make
-whole remedy is appropriate, backpay 
due to unfair labor practices resulting in cessation of 
emp
loyment status shall be computed in accordance 
with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest at the rate prescribed in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987), compounded on a 
daily basis as prescribed in 
Kentucky River Medical 

Center
, 356 NLRB 
6 (2010).  Otherwise, backpay shall 
be computed in accordance with 
Ogle Protection Se
r-vice, Inc.
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), with interest at the rate prescribed in 
New Horizons for the Retarded
, supra, compound
ed on 
a daily basis as prescribed in 
Kentucky River Medical 
Center
, supra.
 Finally, any amounts to be reimbursed to 
Beck
 obje
c-tors under our Order will be with interest as prescribed 
in 
New Horizons for the Retarded
, supra. 
 ORDER
 The Respondent, Newspaper
 and Mail Deliverers
™ Union of New York and Vicinity (NMDU), Long I
s-
land City, New York, its officers, agents, and represen
t-atives, shall 
 1.  Cease and desist from
 (a) Giving effect to or enforcing any collective
-bargaining agreements or any other agreeme
nts that it 
has or had with the New York Post, City and Suburban 
Delivery Systems, Inc., or the New York Times that in 

any way give preferences to one group of employees 
over another group of employees based on their me
m-bership in the NMDU and/or their emp
loyment with an 
employer that has or had a collective
-bargaining rel
a-tionship with the NMDU.
 (b) Causing or attempting to cause the New York 
Post to discriminate against employees in the New York 
Post bargaining unit by giving hiring preferences to 
nonunit
 individuals based on their membership in the 
NMDU and/or their employment with an employer that 
has or had a collective
-bargaining relationship with the 
NMDU.
 (c) Causing or attempting to cause the New York 
Post to prevent the promotion of individuals fro
m Group 3 to Group 1 status in order to give preference in 
promotion to nonunit individuals based on their e
m-ployment with an employer that has or had a collective
-bargaining relationship with the NMDU and/or their 
membership in the NMDU.
 (d) Causing or 
attempting to cause City & Suburban 
Delivery Systems and the New York Times to discrim
i-nate against certain employees in their respective ba
r-gaining units by entering into and implementing a clo
s-ing agreement that gave an employment preference 
based on emp
loyment with an employer that has or had 
a collective
-bargaining agreement with the NMDU 
and/or membership in the NMDU. 
 (e) Failing to inform employees whom it seeks to o
b-ligate to pay dues and fees under a union
-security 
clause of their right under 
NLRB 
v. General Motors 
Corp.
, 373 U.S. 734 (1963), to be and remain nonme
m-bers, and of the rights of nonmembers under 
Commun
i-cations Workers v. Beck
, 487 U.S. 735 (1988), to object 
to paying for union activities not germane to the U
n-ion
™s duties as bargaining a
gent, and to obtain a redu
c-tion in dues and fees for such activities.
 (f) Threatening to bar employees from employment 
with other employers because of a purported dues a
r-
rearage at their last employer.  
 (g) In any like or related manner restraining or coe
rc-ing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Revise the seniority lists so that those employees 
who were hired from Cit
y and Suburban Delivery Sy
s-
tems, Inc. by the New York Post will have seniority o
n-ly from the date of their employment at the New York 
Post, and further revise seniority lists so that other New 
York Post employees who have worked longer at the 
Post are give
n greater seniority status either as 
regular 
situation 
holders or as Group 1 extras; submit these r
e-vised lists to the Adjustment Board for approval; and 
request from the New York Post that it also request a
p-proval of these lists from the Adjustment Board.
 (b) Make whole, with interest, and as specified in the 
Amended Remedy, any employees of the New York 
Post for any loss of earnings and other benefits suffered 
as a result of (1) the enforcement or application of any 

provision in the NMDU
-New York Post col
lective
-bargaining agreement that resulted in the inclusion of 
any non
ŒNew York Post bargaining unit employee in 
 258 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  the Group 1 list ahead of existing Group 3 extras and 
Group 4 casuals; (2) the enforcement or application of 
provisions in the NMDU
-New York Po
st collective
-bargaining agreement that resulted in the assignment of 

extra work to individuals on the NMDU
™s Group 2 list 
rather than to Group 3 extras or Group 4 casuals; or (3) 
the NMDU
™s failure in July 2008 to hold a meeting of 
the Adjustment Board to
 elevate Group 3 extras to 
available positions on the Group 1 list.  
 (c) Notify the Post and all bargaining unit employees 
who have been employed by the Post on or after April 
10, 2008, that it will no longer seek to enforce the di
s-
criminatory employment 
preferences that have been 
found unlawful.
 (d) Compensate any Post employees entitled to be 
made whole, as set out in paragraph 2(b) of this Order, 

for any adverse income tax consequences of receiving 
their backpay in one lump sum. 
 (e) Revise the bid list
 pursuant to which C&S e
m-ployees made their bids for buyouts and transfers to the 

New York Times so that relative seniority for former 

C&S 
regular 
situation 
holders is determined by their 
published and recognized made
 steady dates instead of 
by the length 
of time that C&S employees worked as 

regular 
situation 
holders for other union
-signatory e
m-ployers.  If any C&S employees who bid for buyouts 
had their bids rejected because of their placement on 
the old list, and their bids would have been accepted 
based 
on the revised list, the Union shall request the 
New York Times to pay each of these employees 
$100,000.  If the New York Times denies the request, 
the Union shall make whole, with interest, any C&S 
employee whose buyout bid should have been accepted 
based
 on unit seniority with C&S.  Further, if any C&S 
employees who bid for transfers had their bids rejected 

because of their placement on the old list, and their bids 
would have been accepted based on the revised list, the 
Union shall make them whole, with i
nterest, for any 
loss of wages and other benefits suffered by reason of 
the NMDU
™s discrimination against them.  
 (f) Request the New York Times to revise the se
n-ior
ity of the former C&S employees it hired so that, 
within this group of employees, their rel
ative seniority 
vis
-à-vis each other reflects their unit seniority as e
m-ployees of C&S as determined by their published and 
recognized made
-steady dates instead of by their union 
seniority as employees of other union
-signatory e
m-ployers, and make whole, wi
th interest, those emplo
y-ees for any loss of wages and other benefits suffered by 
reason of the Union
™s decision to define seniority in the 
closing agreement by industry
-wide priority numbers.  
 (g) Compensate any C&S employees entitled to be 
made whole, a
s set out in paragraphs 2(
e) and (
f) of this 
Order, for any adverse income tax consequences of r
e-ceiving their backpay in one lump sum.  
 (h) Notify in writing all bargaining unit employees of 
the New York Post and the New York Times of their 

right to be a
nd remain nonmembers, and of the rights of 
nonmembers to object to paying for union activities not 
germane to the Union
™s duties as bargaining agent, and 
to obtain a reduction in dues and fees for such activ
i-ties.  In addition, this notice must include suf
ficient i
n-formation to enable employees intelligently to decide 
whether to object, as well as a description of any inte
r-nal union procedures for filing objections.
 (i) Notify in writing those Post employees whom the 
Union initially sought to obligate to pa
y dues or fees 
under the union
-security clause on or after May 24, 
2008, of their right to elect nonmember status and to 
file 
Beck
 objections with respect to one or more of the 
accounting periods covered by the complaint.
 (j) Notify in writing those former
 C&S employees 
whom the Union initially sought to obligate to pay dues 

or fees under the union
-security clause on or after Se
p-tember 24, 2008, of their right to elect nonmember st
a-tus and to file 
Beck
 objections with respect to one or 
more of the accountin
g periods covered by the co
m-plaint.
 (k) With respect to any employees who, with reaso
n-able promptness after receiving the notices prescribed 
in paragraphs 2(
i) and (
j) of this Order, elect nonme
m-ber status and file 
Beck
 objections, process their obje
c-tions
 in the manner set forth in the amended remedy 
section of this decision.
 (l) Reimburse with interest any nonmember unit e
m-ployees who file 
Beck 
objections with the Union for 
any dues and fees exacted from them for nonrepresent
a-tional activities, in the man
ner set forth in the amended 
remedy section of this decision.
 (m) Notify Daniel Altieri that the Union will not 
cause or attempt to cause any employer to refuse to give 

him employment because of his purported failure to pay 
union dues when he was employed 
by his last emplo
y-er.
 (n) Within 14 days after service by the Region, post 
at its office in Long Island City, New York, and on any 

union bulletin board(s) maintained by it at the New 
York Post
™s facility in Bronx, New York, and at the 
New York Times 
facility in New York, New York, co
p-ies of the attached notice marked 
ﬁAppendix.
ﬂ22  Cop-22 If this Order is enforced by a judgment of a United States court 
of appeals, the words in the notice reading 
ﬁPosted by Order of the 
National Labor 
Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a 
                                                             NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 259 ies of the notice, on forms provided by the Regional D
i-rector for Region 2, after being signed by the Respon
d-ent
™s authorized representative, shall be posted by the 
Respo
ndent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees and members are customarily posted.  In 
addition to the physical posting of paper notices, noti
c-es shall be distributed electronically, such 
as by email, 
posting on an intranet or an internet site, or other ele
c-tronic means, if the Respondent customarily commun
i-
cates with employees and members by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not a
ltered, defaced, or co
v-ered by any other material.  Because City and Suburban 
Delivery Systems, Inc. has gone out of business, the 
Union shall duplicate and mail, at its own expense, a 
copy of the notice to all former employees employed by 
C&S at any time 
between November 20, 2008
, and 
January 4, 2009, inclusive.
 (o) Within 14 days after service by the Region, deli
v-er to the Regional Director for Region 2 signed copies 
of the notice in sufficient number for posting by the 
New York Post at its Bronx, New Yor
k facility, if it 
wishes, and for posting by the New York Times at its 
New York, New York facility, if it wishes, in all places 
where notices to employees are customarily posted.
 (p) Within 21 days after service by the Region, file 
with the Regional Direct
or a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO EMPLOYEES AND 
MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of 
the United States Government
  The National Labor Relations Board has found that we v
i-olated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to 
bargain on your behalf 
with your employer
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.
ﬂ WE WILL NOT
 give effect to or enforce any collective
-bargaining agreements or any other agreements that we 
have or had with the New York Post, City and Subu
r-ban Delivery Systems, Inc., or the New York Times 
that in any way give preferences to one group of e
m-ployees o
ver another group of employees based on (1) 
their union membership and/or (2) their employment 
with an employer that has or had a collective
-bargaining relationship with the Newspaper and Mail 
Deliverers
™ Union of New York and Vicinity (NMDU).
 WE WILL NOT
 cause or attempt to cause the New 
York Post to discriminate against employees in the New 

York Post bargaining unit by giving hiring preferences 
to nonunit individuals based on (1) their union membe
r-ship and/or (2) their employment with an employer that 

has
 or had a collective
-bargaining relationship with the 
NMDU.
 WE WILL NOT
 cause or attempt to cause the New 
York Post to prevent the promotion of individuals from 

Group 3 to Group 1 status in order to give preference in 
promotion to other individuals based o
n (1) their union 
membership and/or (2) their employment with an e
m-ployer that has or had a collective
-bargaining relatio
n-ship with the NMDU.
 WE WILL NOT
 cause or attempt to cause the New 
York Times to discriminate against certain employees 
in the Times ba
rgaining unit by giving an employment 
preference based on (1) union membership and/or (2) 
employment with an employer that has or had a colle
c-tive
-bargaining relationship with the NMDU.
 WE WILL NOT
 fail to inform employees whom we 
seek to obligate to pay d
ues and fees under a union
-security clause of their right under 
NLRB v. General 
Motors Corp.
, 373 U.S. 734 (1963), to be and remain 
nonmembers, and of the rights of nonmembers under 
Communications Workers v. Beck
, 487 U.S. 735 (1988), 
to object to paying f
or union activities not germane to 
our duties as bargaining agent, and to obtain a reduction 
in dues and fees for such activities.
 WE WILL NOT
 threaten to bar employees from e
m-ployment with other employers because of a purported 
dues arrearage at their las
t employer.  
 WE WILL NOT
 in any like or related manner restrain 
or coerce you in the exercise of the rights listed above.
 WE WILL
 submit revised seniority lists of those e
m-ployees who were hired from City and Suburban Deli
v-ery Systems, Inc. so that they w
ill have seniority only 
from the date of their employment at the New York 
Post, and further revise any seniority lists so that other 
New York Post employees who have worked longer at 
the Post are given greater seniority status either as Re
g-ular Situation H
olders or as Group 1 extras; 
WE WILL
                                                                                             260 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  submit these revised lists to the Adjustment Board for 
approval; and 
WE WILL
 request from the New York Post 
that it also request approval of these lists from the A
d-justment Board.
 WE WILL
 make whole, with interest, any 
employees 
of the New York Post for any loss  of earnings and ot
h-er benefits suffered as a result of (1) the enforcement or 
application of any provision in the NMDU
-New York 
Post collective
-bargaining agreement that resulted in 
the inclusion of any non
-New 
York Post bargaining unit 
employee in the Group 1 list ahead of existing Group 3 

extras and Group 4 casuals; (2) the enforcement or a
p-plication of provisions in the NMDU
-New York Post 
collective
-bargaining agreement that resulted in the a
s-
signment of extra
 work to individuals on the NMDU
™s 
Group 2 list rather than to Group 3 extras or Group 4 
casuals; or (3) our failure in July 2008 to hold a mee
t-ing of the Adjustment Board to elevate Group 3 extras 
to available positions on the Group 1 list.
 WE WILL
 notify
 the Post and all bargaining unit e
m-ployees who have been employed by the Post on or a
f-ter April 10, 2008, that we will no longer seek to e
n-force the discriminatory employment preferences found 
unlawful.
 WE WILL
 revise the bid list pursuant to which C&S 
employees made their bids for buyouts and transfers to 
the New York Times so that seniority is determined by 
their published and recognized made
 steady dates i
n-stead of by the length of time that C&S employees 
worked as 
regular 
situation 
holders for other un
ion
-signatory employers.  If any C&S employees who bid 

for buyouts had their bids rejected because of their 

placement on the old list, and their bids would have 
been accepted based on the revised list, 
WE WILL
 re-quest the New York Times to pay each of thes
e em-ployees $100,000.  If the New York Times denies the 
request, 
WE WILL
 make whole, with interest, any C&S 
employee whose buyout bid should have been accepted 
based on unit seniority with C&S.  Further, if any C&S 
employees who bid for transfers had their
 bids rejected 
because of their placement on the old list, and their bids 
would have been accepted based on the revised list, 
WE 
WILL
 make whole, with interest, those employees who 
should have qualified for transfers to the Times for any 
loss of wages and 
other benefits suffered by reason of 
our discrimination against them.
 WE WILL
 request the New York Times to revise the 
seniority of the former C&S employees it hired so that, 
within this group of employees, their relative seniority 
vis
-à-vis each other ref
lects their unit seniority as e
m-ployees of C&S as determined by their published and 
recognized made
 steady dates instead of their union 
seniority as employees of other union
-signatory e
m-ployers, and 
WE WILL
 make whole, with interest, those 
employees for an
y loss of wages and other benefits su
f-fered by reason of our decision to define seniority in the 
C&S closing agreement by industry
-wide priority nu
m-bers.  
 WE WILL
 compensate any employees of the New 
York Post, City & Suburban Delivery Systems, and the 

New
 York Times entitled to be made whole by reason 
of our discrimination against them for any adverse i
n-come tax consequences of receiving their backpay in 
one lump sum.  
 WE WILL
 notify in writing all bargaining unit e
m-ployees of the New York Post and the Ne
w York Times 
of their right to be and remain nonmembers, and of the 
rights of nonmembers to object to paying for union a
c-tivities not germane to our duties as bargaining agent, 

and to obtain a reduction in dues and fees for such a
c-tivities.  In addition, t
his notice will include sufficient 
information to enable employees intelligently to decide 

whether to object, as well as a description of any inte
r-nal union procedures for filing objections.
 WE WILL
 notify in writing those New York Post e
m-ployees whom we i
nitially sought to obligate to pay 
dues or fees under the union
-security clause on or after 
May 24, 2008, of their right to elect nonmember status 
and to file 
Beck
 objections with respect to one or more 
of the accounting periods covered by the complaint.
 WE WILL
 notify in writing those former C&S e
m-ployees whom we initially sought to obligate to pay 

dues or fees under the union
-security clause on or after 
September 24, 2008, of their right to elect nonmember 
status and to file 
Beck
 objections with respect to one or 
more of the accounting periods covered by the co
m-plaint.
 WE WILL
, with respect to any employees who, with 
reasonable promptness after receiving the notices pr
e-scribed above, elect nonmember status and file 
Beck
 objections
, process their objections in the manner set 
forth in the Board
™s decision.
 WE WILL
 reimburse with interest any nonmember 
unit employees who file 
Beck 
objections for any dues 
and fees exacted from them for nonrepresentational a
c-tivities, in the manner set 
forth in the Board
™s decision.
 WE WILL
 notify Daniel Altieri that we will not cause 
or attempt to cause any employer to refuse to give him 
employment because of his purported failure to pay u
n-ion dues when he was employed by his last employer.
  NEWSPAPER 
AND 
MAIL
 DELIVERERS
™ UNION 
OF NEW 
YORK A
ND 
VICINITY 
    NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 261 The Board
™s decision can be found at 
www.nlrb.gov/case/02
ŒCBŒ021740
 or by using QR 
code below.  Alternatively, you can obtain a copy of the 
decision 
from the Executive Secretary, National Labor 
Relations Board, 1099 14
th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
     Olga C. Torres, Esq
., Susannah Ringel, Esq.,
 and 
Colleen 
Fleming, Esq.
, for the General Counsel.
 Dan Silverman
, Esq. 
and
 Warren Mangan
, Esq.
, for the R
e-spondent.
 Michael J. Lebowich, 
and
 Corinne M. Osborn
, Esq
s., 
for the 
New York Times
 and
 Elliot S. Azoff, Esq.
, for t
he New 
York Post.
 DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge.  I 
heard this 
case in New York on various dates from September 19, 2011
, to October 5, 2011.  The charges and the amended charges in 
these consolidated cases were filed by the respective charging 
parties on various dates commencing in October 2008.  
 On Janua
ry 26, 2011, the Act
ing Regional Director issued a 
consolidated complaint in Cases 02
ŒCBŒ21740, 02
ŒCBŒ22366, 
02ŒCBŒ21749
, 02
ŒCBŒ21762, 02
ŒCBŒ21827, 02
ŒCBŒ21828, 
02ŒCBŒ21829, 02
ŒCBŒ21845, and 02
ŒCBŒ21905. These 
charges and the consolidated c
omplaint based o
n these charges 
all relate the events and transactions involving the New York 
Post. 
 On January 26, 2011
, the Acting Director issued a c
onsol
i-dated complaint in Cases 02
ŒCBŒ21842, 02
ŒCBŒ21899, 02
ŒCBŒ21931, and 02
ŒCBŒ21941. This consolidated c
omplaint 
dealt
 with a set of facts relating to a company called City and 
Suburban
 and the New York Times.  This c
omplaint was later 
amended on April 25, 2011
, and added three 
additional charges 
in Cases 0
2ŒCBŒ219946, 02
ŒCBŒ22015, and 02
ŒCBŒ22051. 
 All of these charges a
nd allegations arose out of the circu
m-stance that a company called City and Suburban, a newspaper 
wholesaler, went out of business in late 2008. (City and Subu
r-
ban will mainly be referred to as C&S).  The delivery depar
t-ment employees of that Company, numb
ering about 500, which 
was a wholly owned subsidiary of the New York Times, were 
represented for bargaining purposes by the respondent union. 

(Herein called either the Union or the NMDU).  In anticipation 
of the closing, the Union sought and made arran
geme
nts with 
the New York Times
 (the parent corporation), to either offer the 
permanent employees or a class of regular part
-time employees 
of C&S 
(a)
 a buyout of $100,000, 
(b)
 an arrangement where 
some of the employees would to be transferred to the payroll o
f 
the New York Times
, or 
(c)
 to receive severance pay.  (The 
severance pay option was the least favorable to the employees).  
In addition, the Union sought and obtained the con
sent of some 
of the other union
-signatory companies, including the New 
York Post
, to hire at least some of these C&S employees.  
 The Contentions of the Parties
 Issue I
 In the context of the New York Post cases, the General 
Counsel alleges that a longstanding provision in the Hi
r-ing/Sen
iority clause of the collective
-bargaining agreem
ent
 (and predecessor contracts), relating to Group 2 employees is 
illegal on its face. The theory is that this contract provision 
gives automatic preference for daily job assignments at the Post 
to certain permanent and regular part
-time employees employed
 at other companies
 having contracts with the NMDU
 (union 
signatories), and who, for the most part, are union members, 
over a category of regular part
-time employees of the Post who 
are classified in Group 3 and who are not eligible for union 
membership.  
It is noted, that this provision in the NMDU/Post 

contract is identical to almost all contracts that the Union has 
maintained with other employers in the industry and the prov
i-sion has been in existence for at least 40 years.
1 This priority 
preference has 
been in multiple successive contracts and the 
General Counsel alleges that its continued application within 
the 10(b) statute of limitations period is a continuing violation. 
A more complete description of the hiring/seniority practices 
will be described b
elow. 
 With respect to the above, it should be noted that the colle
c-tive bargaining agreements between the NMDU and the various 
employers including the Post do not explicitly state that any 
preference for hiring, job assignments
, or anything else is based 
on union membership or length of time that an individual has 

been a union member.  
 On the other hand, the contract clearly does set up a category 
of employees (Group 2), who are g
iven daily preferences over 
nonunion employees, with respect to hiring assig
nments based 
on the former
™s length of service with union
-signatory comp
a-nies in circumstances where these em
ployees are not part of a 
multi
employer bargaining unit.  See 
Seafarers International 

Union
, 244 NLRB 641
 (1979)
, where the Board concluded that 
the General Counsel established a 
prima facie
 case that R
e-spondent
™s implementation of a hiring hall referral system, in 
strict adherence to the seniority preferenc
es and in tandem with 

the union
-security requirements upon signatory employers, 
unlawfully fav
ored jobseekers who were union members over 
nonmembers and also required signatory employers to discri
m-inate with respect to hiring. 
 If it is determined that the Group 2 hiring provisions in the 
1  An exception involves a predecessor company of C&S (Imperial 
Delivery), that had negotiated a sep
arate contract with the NMDU 
and had been successful in eliminating the hiring/seniority provision 
in the typical contracts that the NMDU made with other employers in 
the industry.  
                                                             262 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  Post contract is a violation of the Act, the remedy would be
 to 
require the NMDU to not enforce or to rewrite its collective
-bargaining agreement with the Post to eliminate the Group 2 
preference entirely.  Presumably, this would also form a prec
e-dent requiring the reformation of all contracts between the 

NMDU and 
other employers having the same or substantially 
similar contract provisions. A remedy might also require the 
Union to make whole any employees of the Post who lost job 
opportunities because of the Group 2 hiring preference.  Ho
w-
ever, any backpay would be 
limit
ed to a period starting from 6
 months prior to the filing of the charges.
 Issue II
 Another allegation in the New York Post cases involves the 
contention that in January 2009, about 50 employees of the 

closed City and Suburban (C&
S), who opted for job 
transfers
 (instead of the buyouts), were hired by the Post (with the la
t-ter
™s agreement), and were given seniority preferences over a 
category of existing New York Post part
-time employees who 
were not union members at the time.  It is alleged that this pr
ef-erence that was acceded to by the Post, was based on the fact 
that the employees transferred from C&S were either union 
members and/or were employed in u
nion
-signatory shops, as 

opposed to the particular group of adversely affected Post e
m-ployees who wer
e not eligible for union membership. Because 
the Post and the C&S bargaining units were separate and di
s-tinct, the General Counsel alleges that this preference was u
n-lawful and that the Union, by entering into such an agreement 

with the Post, caused or att
empted to cause the Post to discri
m-inate against employees who were not union members. Or put 

in a different way, to discriminate in favor of individuals who 
were union members or who had worked in shops having a 
collective
-bargaining agreement with the Un
ion. 
 If the General Counsel is successful in proving its case in r
e-lation to the Post, one aspect of the remedy would be that e
m-ployees who were employed by the Post before the transfers 

and who were passed over in terms of Post seniority, should 
bump all
 of the employees of C&S who were hired by the Post.  
To the extent that it is shown, either in the principle case or in a 
compliance setting, that some of the disadvantaged employees 
did not receive work because of their lower rank, the Union 
would be lia
ble to make them whole for lost income or benefits. 
(No charges were filed against the Post and therefore the co
m-pany is not a party defendant to these actions.  Accordingly, it 
would not be liable for damages or subject to any mandatory 
affirmative relief
.) 
 Issue III
 The allegations involving C&S and the New York Times a
l-so arise out of the events that transpired in anticipation of and 

after C&S went out of business. 
 As noted above, C&S was a wholly owned subsidiary of the 
New York Times.  In anticipatio
n of its closing, the Union and 
the Times entered into an agreement that provided for the fo
l-lowing. 
 The permanent employees of C&S
 (as opposed to any 
casual employees), were offered three choices.  A buyout in the 
amount of $100,000 was offered to 140 em
ployees and the 
opportunity to make this selection was based on a form of se
n-iority represented by what is called an 
industrywide
 priority 
number. This, as will be explained later on, is not necessarily 

the same as the seniority date for the employees of C
&S and in 
some cases may be older.  For many of the older employees 
nearing retirement, the buyout was the optimal choice and ult
i-mately there were 140 C&S employees whose choice for this 
option was initially granted.  The Times also offered 65 pos
i-tions o
n its own payroll for those individuals who opted for that 
choice.  Again, the employees were selected on the basis of 
their 
industrywide
 priority numbers instead of their seniority 
with C&S.  Finally, for the remainder, who neither had the 
requisite l
ow p
riority number to obtain 1 of the 140 buyouts or 
1 of the 65 transfers, they were relegated to a rather meager 
severance pay package.  
 Without going into all the details, it is the General Counsel
™s theory that this agreement with the Times that was made 
in late 
2008 and implemented in January 2009, was unlawful and that 
the Union violated Section 8(b)(2) because it caused the Times 
to utilize a method for selecting employees for buyouts or 
transfers based not on their actual seniority with C&S,  but 
based
 on their total length of service in the industry including 
their employment with oth
er employer
™s having collective
-bargaining agreements with the Union.  
 If the General Counsel is successful in proving the above a
l-legations, the remedy would require the
 Union to recalculate 
the list of people who chose and were selected for the buyouts 
and/or the transfers.  The Union would then be required to pr
e-sent the new lists to the Times which would be asked to make 
the payouts based on their seniority status with
 C&S and not 
based on the lowest 
industrywide
 priority numbers.  If the 
Times refused to make the payments pursuant to the revised 
order, the Union would then be liable for the money.  In this 
case, the Times had held back payment to the last six individ
u-als on the buyout list pending the outcome of this case.  Thus, it 
is possible that some or all of these individuals will get the 
money and that another group of individuals will not. 
 A subset of this issue is whether within the group of former 
C&S employe
es hired by the Times, their relative seniority 
vis
-a-vis
 each other was improperly determined. 
 Issue IV
 There is an alternative allegation in the New York Times 
cases involving three employees named Grados, Atkins
, and 
Gojani. The General Counsel claims 
that these three individuals 
should have had their buyout bids accepted because they should 

have been given lower 
industrywide
 priority numbers than the 
ones that they actually received. It also is claimed that when 
requested to change their numbers within
 the 10(b) period, the 
Union refused to do so for arbitrary or invidious reasons.  
 I must confess that I am not sure what the General Counsel 
proposes should be their correct numbers.  The evidence seems 
to point to the fact that numbers were assigned to 
them as of the 
time that they received promotions at C&S to regular situation 
holder status, which would be consistent with the Union
™s longstanding practice.  
 The General Counsel pointed to 
Newspaper & Mail Deli
v-ers
™ Union of New York (City and Suburban 
Delivery System), 
332 NLRB 870 (2000), where the Board concluded that the 

Union caused C&S to refuse to promote, i
n 1998, three other 
  NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 263 individuals
 (Eduardo Valentin, Jimmy Clark and Willie Miles), 
to permanent regular situation holder positions because they
 either were or were perceived by the Union to be strike brea
k-ers in 1992.  I may be mistaken, but it seems that the General 
Counsel is implying that Grados, Atkins
, and Gojani, who also 
were s
trike breakers at the same time,
 should be placed in the 
same s
hoes as Valentin, Clark
, and Miles. But the Board
™s dec
i-sion in that case only included the three charging parties in the 
Remedy and since that case has been closed for a good long 

time, the Respondent could argue that the General Counsel
 is 
improperly att
empting to re
litigate the prior case on behalf of a 
new set of charging parties. 
 Issue V
 The c
omplaint alleges violations of the Act under 
Commun
i-cations Workers of America v.
 Beck
, 487 U.S. 735 (1988)
.  Basically, the c
omplaint alleges that employees hav
e not been 
given adequate notice of their rights to refrain from joining the 

Union and that the agency fees should not be required on no
n-
members. 
 Issue VI
 The charge fi
led by Daniel Altieri (Case 02
ŒCBŒ22701), a
s-serts that on August 6, 2010, the Union, by
 letter, threatened 
him with lo
ss of employment with any union
-signatory e
m-ployer because he was in arrears on his union dues at C&S.
 A summary of the arguments by the General Counsel 
 and the Union
 The Union does not contest the fact that it sought and o
b-tained agreeme
nt by the Post to give the full
-time employees 

and a category of regular part
-time employees of C&S certain 
preferences over certain part time employees of the New York 

Post.  There is also no question but that as a result of this pre
f-erence,
 the transferred C&S employees thereby enjoyed certain 
ben
efits over the preexisting non
union Post part
-time emplo
y-ees in terms of job selection, vacation selection, etc. 
 Nor does the Union contest the fact that among the former 
employees of C&S, the clos
ing agreement with the Times a
f-fected their ability to choose buyouts and/or job transfers.  
Thus, some employees who had more seniority with C&S were 
passed over by some other employees of C&S who had lower 
industrywide
 priority numbers, meaning that they
 had worked 
longer in the 
ﬁindustry.
ﬂ  Coincidently, as priority numbers 
generally are given out at the time that an employee becomes 
eligible for union membership (and for the most part such e
m-ployees join the union), the priority number will in almost al
l cases correspond to the date that an individual becomes a union 
member. (There are a very few exceptions which will be di
s-cussed below). 
 The Union argues that in accordance w
ith the terms of its 
collective
-bargaining agreements with the Post and the Tim
es, 
both companies had agreed that in the event that if an
y of a 
named group of companies
 (all having contracts with the U
n-ion), went out of business, then the remaining employers would 

give preference in hiring to certain employees of the defunct 

company 
and upon hire, place those people ahead of certain 
casual employees that were already employed by the acquiring 
employers.  In this respect, the Union argues that it is or should 
be legal for it to make an agreement with unionized employe
rs 

whereby a system of industry
wide 
ﬁseniority
ﬂ is used to dete
r-mine how to manage a situation where a large
 number of e
m-
ployees at a union
-signatory company lose their jobs when that 
company goes out of business.  The Union contends that the 
preferences w
ere 
not based on whether individuals were union 
members or on their length of union membership, but rather on 
their length of service within the 
ﬁindustry.
ﬂ  I do note howe
v-er, that when the Union uses the word 
ﬁindustry
ﬂ it is referring 
only to
 companies 
that have collective
-bargaining agreements 
with the NMDU. Excluded from its definition of the 
ﬁindustry
ﬂ are any companies that deliver newspapers or magazines within 
the same geographic area but whose employees are not repr
e-sented by the Union.  And in th
is connection, it is apparent 

from the record that such companies do exist and have been 
utilized by the Post in the past.  
 Moreover, the Union
™s definition of the 
ﬁindustry,
ﬂ which 
limits it to companies who only deliver newspapers and mag
a-zines could be
 construed artificial in itself.  The essential fun
c-tion of this group is to deliver a physical product from one 
place to another, utilizing trucks.  As far as I can see, the work 
here does not involve any kind of specialized knowledge or 
skills. 
 There ar
e, no doubt, tens of thousands of people in the 
greater New York Metropolitan area who have Commercial 
Drivers Licenses and who drive trucks for thousands of comp
a-
nies that do not have contracts with the NMDU.  Thus, the 
universe of potential employees who
 could do this work is huge 
and all of these people, if they seek work at the Post, would be 
at a disadvantage 
vis
-a-vis
 any person who was a steady e
m-ployee at an NMDU signatory company other than the New 
York Post and who was in the Group 2 category.  An
d as noted 
above, people in the Group 2 category are and have been, with 
the most minor of exceptions, NMDU members.
 The General Counsel counters that even if the arrangements 
made in late 2008 were based on industry seniority, that mea
s-ure of seniority
 (in the form of 
industrywide
 priority numbers), 
was based on an employee
™s length of service with union
-signatory companies. 
 While agreeing that the use of a form of 
industrywide
 seniority might have been appropriate if it were 
appl
ied to employees within a
 multi
employer bargaining unit 
encompassing C&S, the New York Times
, and the New York 
Post, the General Counsel argues that by the time of the events 

in this case, none of these companies bargained through a mu
l-tiemployer association and neither the employ
ees of the Times, 
the Post,
 nor C&S were part of any multi
employer bargaining 
unit.   
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed, I 
make the following
2 FINDINGS AND 
CONCLUSIONS
 I. JURISDICTION
 The parties agree and I find that the Respondent is a labor 
organization within the meaning of Section 2(5) of the Act. It 
2  The unopposed motion to correct the transcript filed by the Ge
n-
eral Co
unsel is hereby granted.  See Appendix A. 
                                                             264 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  also is agreed that the New York Times and the New York Post 
are employers engaged in commerce within the meaning of 

Section 2(2), (6)
, and (7) of the Act.  It therefore is concluded 
that the actions by the Respondent union would affect co
m-merce within the meaning of the Act. 
 II. THE FACTS
 There is little or no dispute about the facts in these cases.  
The basic facts ar
e well known and the different positions of 
the parties relate to what inference can reasonably be drawn 

from those facts and how the law should be applied.  
 (a) A Bit of History
 The Union has been in existence from the beginning of the 
20th century and h
as represented in the New York Metropolitan 
area, employees who have been delivering newspapers and 
magazines.
3  These employees, who basically work as truck 
drivers, have been employed either directly by publishers, such 
as the New York Times, the Daily N
ews, the Post
, and a variety 
of other smaller or now defunct newspapers, or by a group of 
relatively small companies that perform delivery services for 
the publishers. 
 The latter enterprises are called wholesalers.  
 For many years, the Union has represen
ted these types 
of 
employees in two major multi
employer associations.  The Pu
b-lishers
™ Association of New York City essentially was an ass
o-ciation of newspaper publishers that bargained collectively on 
behalf of its employer members with respect to their d
elivery 

department employees. 
 At one time or another, the New York 
Times and The Post were members of this association.  The 
other major association was the Suburban Wholesalers
™ Assoc
i-ation which represented a group of wholesale delivery comp
a-nies.  
 The
re also have been some publishers, such as the Daily 
Forward, that have always bargained separately from any ass
o-ciation. 
 At the time that the events in these cases transpired
, both 
multi
employer associations had become defunct and the th
ere 

no longer exi
sted any multi
employer bargaining units. 
 The nature of this industry is that the Employers have tended 
to empl
oy a group of regular employees
 (mostly men), who 
work day in and day out throughout the year. 
 These people are 
called regular situation holders
 and are sometimes referred to in 
the contract or other documents as RHSs.  However, the pra
c-tice has been that employers have, at times, also tended to e
m-
ploy extra employees who shape up for work and who are given 
assignments on a daily basis when the re
gular work force is 
insufficient to get the newspapers out. 
 The other basic tendency regarding employment in this i
n-dustry is that there has been a significant degree of nepotism 

whereby the sons of current employees and union members 
have had a big leg u
p in obtaining employment and preferred 
seniority status.  See Judge Pierce
™s Decision in 
Patterson v. 
NMDU 
et al, 
384 F. Supp. 585 (S.D.N.Y. 1974). 
 3  The employees represented by the Union have been employed by 
a variety of companies within a geographic area consisting of the City 
limits of New York City, and all territory within a radius of about 50 
miles f
rom Columbus Circle. This area includes Long Island, parts of 
New Jersey, parts Westchester, and portions of lower Connecticut.
 In or about 1952, the Union convinced all of the employers 
with which it maintained contracts to set up a 
hierarchal stru
c-ture for hiring extra employees.
4  Thus, each employer would 
have a group of steady employees that were called regular sit
u-ation holders and would also be required to employ extras wit
h-in a defined structure.  The extras were divided into f
our cat
e-gories as follows: 
 Group 1.
  Until 1974, this group consisted of persons who 
once had regular situations in the industry.  That is, anyone who 
at any time had been employed as a regular situation holder by 
any employer within the Greater New York 
Metropol
itan area 
that had a collective
-bargaining agreem
ent with the Union.  
Each union
-signatory publisher or wholesaler maintained its 
own Group 1 list and the individuals on that list would genera
l-ly have first crack at delivery jobs that were availabl
e on any 
given day in the order of their seniority on the Group 1 list. 
 After 1974, the Group 1 list
 was changed to include former 
regular situation h
olders who had lost their regular situations or 
Group 1 status at another NMDU signatory employer within 
the 
industry. 
5 Group 2.
  The people on the Group 2 list consist of individ
u-als who are employed by 
any union
-signatory employer within 
the Greater New York Metropolitan area and who either are 

employed by those companies as regular situation holders or 
have been employed as Group 1 extras by those companies. 
The Group 2 list is an 
industrywide
 list that is compiled by the 
Union and this is unlike the Group 1 lists that are maintained 
separately by each employer.  People on the 
industrywide
 Group 2 list are
 entitled to shape for extra work at any signat
o-ry company and be accorded the next highest preference after 
all people on the particular employer
™s Group 1 list have been 
exhausted.  Relative seniority on the Group 2 list depends on 

when an individual fir
st was promoted to a Group 1 list.  B
e-cause an individual almost invariably becomes a union member 

and given a union number at the same time he is promoted to a 

Group 1 list, his place on the Group 2 list is coextensive with 
the date that he because a unio
n member.  (Except for the very 
rare instance where a person may have decided not to become a 
member and opted to pay an agency fee instead). 
 Group 3
.  The people on this list are those individuals who 
regularly shape for work at a particular employer and
 who o
b-tain regular work over a given period of time.
6  Each employer 
maintains its own Group 3 list and the people on that list could 

be described as regular part
-time employees of that particular 
employer.  The individuals on an employer
™s Group 3 list w
ill obtain work by their particular employer after that company
™s regular situation holders go out; after the Group 1 list has been 
4  At that time, the Union dealt with employers within a multie
m-ployer bargaining context and it thereby was far easier to reach
 agreements affecting multiple employers. 
 5  It is significant to me that it is agreed that when the word indu
s-try is used by the parties they mean to include only employers that 
utilize delivery employees within the Greater New York area 
that 
have collec
tive bargaining agreements with the Union
.  6  For an individual to maintain his Group 3 status, he is required to 
work 5 days/nights per week and shape 6 days/nights per week.  The 
people on any employer
™s Group 3 list, therefore cannot by any 
stretch of the imagination, be described as casual employees. 
                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 265 exhausted; and after anyone who shows up for work and who 
happens to be on the Union
™s Group 2 list has been sent out to 

wor
k.  People on the Group 3 lists generally have seniority 
within that list and within the particular company that employs 
them.  Unlike employees who are regular situation holders or 

on Group 1 lists (and who therefore also have Group 2 status), 
people on a
 Group 3 list are prohibited from becoming a union 
member although their conditions of employment are defined 

by whatever collective bargaining agreement the Union has 

with their employer.  Also, although barred from union me
m-bership, people on Group 3 lis
ts are required to pay regular fees 
to the Union. 
 As employees who are regular situation holders leave their 
employers for retirement, illness etc., employees who are on 

that employer
™s Group 1 list will move up to fill the spaces of 
those regular situati
on holders who leave.  This then makes 
space for additions to the employer
™s Group 1 list, and often, 
but not always, those openings are drawn from individuals on 
that employer
™s Group 3 list as mutually agreed to by the Union 
and the employer involved. 
 Upon being elevated from an e
m-ployer
™s Group 3 list to that employer
™s Group 1 list, the e
m-ployee, un
der the terms of the collective
-bargaining agre
e-ment
™s union
-security clause, is required to become a union 
member. 
 (At some point, it was recogni
zed by th
e union that 
the union
-security clause could not require actual membership; 
albeit the Union could require the payment of reasonable fees). 
As a practical matter, the evidence shows that with extremely 
rare exceptions, the people who are promoted from Grou
p 3 to 
Group 1 status invariably and simultaneously become union 
members.  
 Group 4.
  People in Group 4 are true casual employees and if 
a company even chooses to have a Group 4 list, the individuals 
on this list are given work as a last resort. 
 Like peop
le on a 
Group 3 list, people on a Group 4 list cannot become union 

members although their wages and conditions of employment 
are determined by the relevant contract with the employer from 
whom they seek work.  For purposes of this case, the Group 4 
provisi
on of the contract is not relevant as there is no conte
n-tion here that any people in this category were discriminated 
against.
 As noted above, although
 there never was a single multi
em-ployer bargaining unit comprising all of the New York publis
h-ers and/or 
wholesalers, a good many of the employees repr
e-sented by the Union, either as regular situation holders or as 
members of one of the extra groups, were employed by comp
a-nies that in the past were members of two major employer a
s-sociations.  However, this ch
anged when those associations 
ceased to exist as bargaining organizations. 
 Therefore, whate
v-er multi
employer bargaining units that may once have existed, 
have long since been disappeared. 
 In 1973, the EEOC sued the Union and most or all of the 
publishers
 and wholesalers having contracts with the Union.  
Additionally, a class of minority persons sued the Union and 

the employers, claiming racial or ethnic discrimination in terms 
of hiring practices in violation of Title VII of the Civil Rights 

Act of 1964. 
 These cases were consolidated and were tried 
before a Judge of the United States District Court.  
 After 4
 weeks of hearings, a settlement was reached and ex
e-cuted by the Union and the defendant employers, including the 
New York Times and the New York Pos
t.  Notwithstanding 
some objections by some of Union
™s members, the Judge issued 
a decision approving the settlement. 
 This is reported as 
Patte
r-son v. Newspaper 
& Mail Deliverers
™ Union
, 384 F. Su
pp. 585 
(S.D.N.Y. 1974) affd.
 514 F.2nd 767 (2
d Cir. 1975).
  In revie
w-ing the settlement, the Court of Appeals stated: 
  Although the Union represents all delivery workers, membe
r-ship is limited to Regular Situation holders and Group 1 
members.  Historically the Union has excluded minorities and 

has limited its me
mbership to the first born son of a member. 
Aside from the chilling effect which restriction of union 
membership to whites might by itself have upon minority pe
r-sons seeking delivery work, there is evidence that minorities 
were also discouraged from gainin
g entrance to Group 3 lists, 
even though Group 3 shapers are not members of the union–
  While the current group Structure, which was adopted in 
1953, appears on its face to open Union membership to an
y-one in the labor force, union membership, because of la
x ad-ministration of the contract provisions, has largely remained 
attainable only by the family and friends of a union member. 
Due to the artificial inflation of the Group 1 lists, no person 
has in practice made the theoretically possible jump from 
Group 3
 to Regular Situation since 1963.  The evidence su
g-gests that this expansion of the Group 1 lists has been acco
m-plished primarily by use of voluntary transfers of  Group 1 or 
Regular Situation holders from the lists of smaller distributors 
to the Group 1 l
ists of more desirable, larger employers and 
ultimately to Regular Situations there.  Other devices include 

fictitious lay
-offs, enabling the Union member to transfer to 
Group 1 of a different employer and outright false assertions 

of Group 1 status by per
sons who have obtain union membe
r-ship cards, the validity of which have not been challenged by 

employers. 
  Among other things, the settlement required that the Group 1 
definition and the Group 1 promotion procedure be revised so 

that a regular an orderly 
number of Group 3 people would be 
promoted to Group 1 status.  It also provided that an outside 
administrator would be appointed to monitor the process and 
resolve disputes.  
 The Union contends that the Board should defer to the 
EEOC settlement which 
allowed the Union and the signatory 
employers to retain, with slight modification, the Group Extra 
system that was contained in its contracts with employers, 
many of whom were then
 in multi
employer associations that no 
longer exist. 
 The General Counsel co
ntends and I agree that 
the Title VII settlement, while interesting because of the 
Court
™s description of the Union
™s history and industry hiring 
practices, cannot be binding on the NLRB which was not a 
party to that action.  Moreover, the issues in that c
ase involved 
claims of racial and ethnic discrimination and those are a co
m-pletely different from the issues that are presently before the 
Board.  That the Union and signatory employers may have 
resolved claims of racial or ethnic discrimination is admirab
le; 
but that resolution has nothing to do with the claims herein that 
the Union has discriminated in favor of union members and 
against individuals on the basis of their lack of union membe
r- 266 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  ship. 
 (b) The New York Post Cases
 (Exclusive of the Beck issue)
 The New York Post is a newspaper published by NYP Hol
d-ings Inc. which is a division of the News Corporation.  Its prin
t-ing facility is located in the Bronx where it also prints the Wall 
Street Journal, Barron
™s, and a bunch of smaller community 
newspapers. 
 The delivery of publications produced at the 
Bronx facility is done by people directly employed by The Post 
and they are represented by the Union.  As described above, the 
delivery department employees are either regular situation 
holders, having permanen
t positions, or extra workers divided 
into Groups 1, 3
, and 4.  All extra employees 
(apart from Group 
2 people who are employed at other companies and who may 

occasionally shape at the Post), are people who seek work a
s-signments at the Post.  
In the case o
f Group 1 and
 3 extras, 
these individuals are most accurately described as regular part
-time employees of the Post.  (Group 4 shapers have a more 

tenuous relationship to the employer).  I note that because of a 
steady diminishment of the newspaper industry
, the Post by 
2011, no longer ha
d or utilized a Group 3 or
 4 list. 
 At one time the Post had been a member of the Publisher
™s Association an
d had maintained its collective
-bargaining rel
a-tionship wi
th the Union through that multi
employer associ
a-tion.  It w
as during that time that the hiring provisions of the 
contract were established. 
 It could be said that these contract
u-al provisions were at one time, applicable to employees in a 
multi
employer bargaining unit consisting of various publishers 
such as the P
ost and the New York Times.  
 The 1973
Œ1975 collective
-bargaining agreement between the 
Union and the Publishers Association was the last contract to 

which the Post was a party.  In 1975, the Post bargained sep
a-
rately with the Union and subsequently reache
d a separate co
l-lective
-bargaining agreement covering its own employees. 
 In 1984, the Publishers Association ceased to function as the 
bargaining agent for its employer members and thereafter, all 

surviving publishers
 negotiated separate collective
-bargai
ning 
agreements with the Union.
 The current contract between the New York Post 
and the 
NMDU is based on a 2003
Œ2010 agreement as modified by 
subsequent memoranda of understandings in 2006 and 2008.  

The 2008 memorandum of understanding extended the expir
a-tion date of the contract to December 15, 2015.  
 During the 2003 negotiations, the Post and the Union agreed 
to create a new Group 1 and Group 3 list.
7  The Union, though 
its Busin
ess agent i
nitially, Thomas LoDico, sent the Post a 
proposition that 18 peop
le be included on a Group 1 list, 12 of 
whom would be based on their length of service in the industry 
as determined by their union card numbers. He also proposed 

that 6 persons be chosen for the Group 1 list based on their 
seniority as casual employees an
d who had worked 50 or more 
shifts at the Post in 2003.  This union proposal was accepted by 
the Post and an ent
ity called the Adjustment Board
 (jointly 
staffed by employer and union representatives), approved the 
7  For reasons not in the record, it seems that for a period before 
2003, the Post did not have a Group 1 or Group 3 list. 
 placing of these 18 individuals on the Pos
t™s Group 1 list.
8 As of 2003, the Post employed about 184 regular situation 
holders and the contract allowed that number to be reduced by 
attrition to 170. 
 In 2006 and 2008, the parties agreed to i
n-crease the number of regular situations holders respecti
vely to 
193 and 204.  In the event that regular situation holders retired 
or died, their spots would be taken by promoting individuals, in 
order of seniority from the Post
™s Group 1 list.  And this is what 
happened over time; with regular situation holders
 retiring, 
Group 1 persons were being promoted to those jobs and new 
people were being placed on the Post
™s Group 1 list.  
 It should be noted that as vacancies on the Post
™s Group 1 
list became open, they sometimes were filled by people on the 
Post
™s Grou
p 3 list and sometimes by people who were e
m-ployed at other employers who already were NMUD members 
and who apparently wanted to switch their employment to the 
Post. 
 For example, General Counsel Exhibit 12 is an Adjus
t-ment Board order dated August 2004 th
at shows that when six 
individuals as on the Post
™s Group 1 list were elevated to b
e-come regular situation 
holders, another group of six people 
were elevated to the Post
™s Group 1 list.  Four of those people 
already were members of the NMDU and the other t
wo were 
Group 3 employees who had worked
 180 shifts or more during 
2003
-2004 at the Post.  This means that four people who were 
not extra employees at the Post but who were employed at other 

companies and were union members, were given preference 
over the 
employees on the Post
™s Group 3 list who were not 
union members. 
 Similarly, General Counsel Exhibit 13, dated April 13, 2005, 
shows that when one person on the Post
™s Group 1 list was 
elevated to being a regular situation holder, George Holtzer
 was 
placed at the bottom of the Post
™s Group 1 list based on the fact 
that he was the recipient of a 
ﬁFather/Son card
ﬂ and as such 
was a member of the NMDU in good standing with 
ﬁno shop.
ﬂ  The exhibit therefore shows that Holtzer, simply by virtue of 

his
 union membership bumped everyone on the Post
™s Group 3 
list.
9 The current contract between the New York Post and the U
n-ion contains a union
-security clause that requires Post emplo
y-ees who are employed as regular situation holders or as Group 
1 employees 
to become or remain members of the Union no 
later than 30 days after they attain such status.  The provision 

provides that retention of membership is a condition of e
m-8  While it is clear that 6 o
f the individuals chosen for the new 
Group 1 list were people who had worked on a regular basis for the 
Post in 2003, it is not clear to me where the other 12 people came 
from.  I am not sure if they were extra workers who also worked on a 
regular basis at
 the Post or if they were people who normally worked 
at other union
-signatory employers and who wished to work at the 
Post as Group 1 regular part
-time employees. In any event the ev
i-dence establishes, primae facie, that in 2003, at least 12 people were 
chosen by the Union and the Post to be placed on the Post
™s newly 
established Group 1 list based on their union membership seniority.  
This, however, was outside the statute of limitations period set forth 
in Sec. 10(b) of the Act. 
 9  Other exhibits indicat
e that after 2005, additions to the Post
™s Group 1 list came from employees who were on the Post
™s Group 3 
list. 
                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 267 ployment. 
 As noted above, individuals who are in Group 3 or Group 4 
status are not permi
tted by the Union to obtain membership 
status even if, as in the case of Group 3 extras, they work on a 
regular basis. 
 They are however, covered by the terms of the 
contract and are required to pay an agency fee as a condition of 
working for the employer.
  The 2003 contract also contained a side letter dated October 
29, 2003
, which is also a provision that is contained in other 
contracts that Union has with other employers.  This letter 
states: 
  If the Daily News, Newark Star Ledger, Hudson News Co
m-pany, 
El Diario, Wall Street Journal, Jersey Journal, the New 
York Times, City and Suburban Inc., or Oggi cease operation, 
the New York Post shall add to its Group 1 list RSHs and b
o-na fide Group 1 Extras who, through no fault of their own, 
lose their employment
 as a result of the cessation of operation 
and who meet the New York Post
™s reasonable qualifications 
in a number equal to the new York Post
™s pro rata share of the 
total number of RSHs employed pursuant to NMDU co
n-
tracts.  After such placement on the Grou
p 1 list, the Group 1 
list may once more atrit to 10% of the RSH list.  
  By early 2008, it was becoming apparent to everyone that the 
side agreement described above might be put to use as there 
was a distinct possibility that a company called City and Su
b-urban
 (C&S), that was owned by the New York Times was 
likely to go out of business in the near future.  
 At a later point I will describe in more detail the history of 
C&S.  But for now, it is sufficient to say that C&S, as of 2008, 
was a wholly owned subs
idiary of the New York Times and 
was engaged in the wholesale delivery of newspapers and ma
g-azines throughout the New York Metropolitan area.  It was, at 

this time, the result of a conglomeration of smaller companies 
that had been purchased by the Times an
d it employed over 350 
delivery department employees as regular situation holders or 
Group 1 extras. 
 These employees were all represented by the 
NMDU under a separate collective
-bargaining agreement and 
therefore constituted not only a separate bargaining
 unit from 
any other employer but also a separate bargaining unit from the 
group of delivery employees that were directly employed by the 
Times. 
 Also in 2008, the Post began to feel a need to add additional 
people to its Group 1 list. 
 Therefore, on July 
9, 2008, the Post 
wrote to the Union and stated: 
  We have a substantial number of openings on the One List. 

The contract provides that the One List will be maintained at 
ten percent for the RSH List.  I would request a meeting of the 
Adjustment Board to e
levate employees from the Three List 
to fill the vacancies and bring the Company into compliance 
with the contract.  If the Union continues to refuse to meet to 
elevate employees because of a citywide freeze on issuing 
new Union cards, please confirm that 
fact. 
  The Union
™s response dated July 10, 2008 was as follows: 
 In reply to your July 9
th, 2008 letter concerning both of our 
compliance with the New York Post
™s One List being mai
n-tained at 10%, please be advised that there is an 
industrywide
 ﬁFreeze
ﬂ on all One Lists, not just the New York Post. 
  In no small part based on the New York Post removing its 
product from City and Suburban
™s Lake Success facility, as 
well as the Hauppauge facility, as well as economic uncertai
n-ty through our industry, we, the
 Union, see no need to fill th
e-
se vacancies on the One Lists throughout the industry at this 
time. 
  It is obvious to me that in responding to the Post
™s request, 
the Union wanted to keep the P
ost
™s Group 1 list
 (and t
he 
Group 1 lists at other union
-signat
ory companies), unfilled 
because it and everyone else was aware that City and Suburban 
was going out of business and therefore, the Union was going 
to make an effort to have the C&S employees placed elsewhere.
 One of the effects of the Union
™s freeze on ad
ding to the 
Post
™s Group 1 list was that employees on Post
™s Group 3 list 
were denied an opportunity to be promoted to the Post
™s Group 
1 list. This meant that individuals on the Post
™s Group 3 list 
were subject to losing potential job assignments to peopl
e who 
were on the Union
™s Group 2 list, which as noted above, is a 
separate list generated by the Union and consists of all delivery 
employees working for all union
-signatory employers within 
the Union
™s geographic jurisdiction. 
 As noted above, seniority 
standing on the Group 2 list is based on the date that an ind
i-vidual becomes eligible for union membership because he or 
she was promoted to a signatory employer
™s Group 1 list. 
 The 
person with the lowest number on the Group 2 list has the most 
seniority on that list. 
 C&S closed its doors in the first few days of January 2009. 
And pursuant to the side letter described above, the Post agreed 
to employ a number of people who had lo
st their jobs at C&S.  
There were discussions between the Post and the Union regar
d-ing how this would be accomplished and who would be hired.  
In February 2009, an agreement was reached and memorialized 

in an 
ﬁorder
ﬂ of the Post/NMDU Adjustment Board dated
 Feb-ruary 18, 2009.  This stated in pertinent part:
   NOW THEREFORE, the Adjustment Board, having met for 

the purpose of placing displaced City and Suburban Inc. 
RSHs who lost employment as result of the Employer
™s ce
s-sation of employment on the Post
™s One
 List and to formalize 
its WSJ 
10 One List does determine as follows: 
  1. The Post
™s One List will be expanded to include those 
named on Exhibit A in the order shown in compliance with 
the contractual side letter.  It is further understood that the 
forego
ing individuals on Exhibit A have been elevated one at 
a time in the priority listed on the Exhibit. 
  2. Each of those individuals listed on Exhibit A will be 
warned that they must shape 6 shifts per week or work 5 shifts 
per week in order to retain such 
listing. 
  3. Any individual who does not shape 6 shifts per week or 

work 5 shifts per week will on a 4 week basis be warned on 
his failure to comply with the contract.  A second occurrence 
with a 12 month period will result in immediate removal from 
the O
ne list. 
 10 WSJ refers to the Wall Street Journal
                                                             268 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
   Exhibit A contains 75 names and is described as the Post
™s Group 1 list.  In this regard, the evidence was that 75 former 
employees from C&S applied and were accepted by the Post 
but that there were 25 individuals who failed to show up.  
Therefo
re, what seems to have occurred is that 50 individuals 
who had previously been employed by C&S, all or almost all of 
whom were union members were placed on a new Post Group 1 
list.
11  For purposes of this case, the salient fact is that the set of 
C&S emplo
yees who were hired by the Post and placed on the 
newly expanded Group 1 list bumped all of the people who had 

been employees on the Post
™s Group 3 list, many of whom 
remained on that list.  Moreover, even as to those individuals 
who were promoted from the
 Post
™s Group 3 list to the newly 
established Group 1 list, they were placed in lower seniority 
status than the displaced individuals who were hired from C&S.  
The criteria used to establish seniority within the new Post 
Group 1 list was the union
™s indust
rywide
 number, which as 
noted above, is a number that one gets from the Union when an 

individual becomes eligible for union membership.  And b
e-cause most or all of the people who came from C&S had been 
employ
ed for many more years in union
-signatory shops,
 they 
were given greater seniority standing than the employees who 
were on the Post
™s Group 3 list and who either remained on the 
Group 3 list or were promoted in February 2009 to the new 
Post Group 1 list.  As pointed out by the General Counsel, the 
relat
ive seniority position of people on the Post
™s Group 1 list 
not only affects the order in which people are assigned to daily 

jobs,
12 but it also affects other aspects of their work, such as 
vacation preferences.
13 The evidence also shows that in 2010 and 2
011, the Post 
promoted a number of employees from its Group 1 list to reg
u-lar situation holders. 
 All of these individuals were former C&S 
11 In accordance with the Decision in 
Beck
, the Union issued a n
o-
tice to its members through its publ
ication that the union
-security 
clauses in various contracts did not actually require union membe
r-ship. This was published on one occasion in 2003 and was not repu
b-
lished thereafter.  It therefore is possible that the small number of i
n-
dividuals who have w
orked in Union shops have either not become 
members or given up their membership after receiving this notice.  
There is evidence that as of January 2008, there were about 2700 

people employed at employers having NMDU contracts and that at 
least 95 percent 
of them were union members. The evidence also 
shows that as of August 2011 there were over 1000 employees wor
k-
ing in NMDU contract shops, of which fewer than ten were not union 
members.  See Respondent Exhibit 25.  Moreover, of the people who 
have worked i
n NMDU signatory shops, there is a small category of 
people who although not members, have been denied membership 
because they admitted that worked at one time at a company having 
an active dispute with the Union. 
 12 Work is assigned on a daily basis firs
t to the regular situation 
holders and then to Group 1 people in their order of seniority on that 
list.  As noted above, if a Post Group 3 person had not been promoted 
to the Group 1 list in February 2009, he or she would be subject to 
being bumped for a j
ob assignment by any person who showed up 
and was on the Union
™s Group 2 list.
 13 After February 18, 2009, the Post Group 1 list was slightly mo
d-
ified and additional people were added to the Post Group 1 list on 
August 5 and 7, 2009 and on January 10, 2010
. See GC Exhs. 23, 24,  
and 25.
 employees, who as noted above, were afforded greater seniority 
than existing Post employees despite the fact that the
 Post e
m-ployees had worked longer at the Post than the newly hired 
C&S employees. 
 This obviously adversely affected the e
m-ployees of the Post who did not come from C&S. 
14 Another example of where Post Group 3 employees were 
adversely affected was in an A
djustment Board 
ﬁorder
ﬂ dated 
August 17, 2010
, where the Post
™s Group 1 list was augmented 
by a number of people and where former C&S employees (ha
v-ing more union seniority) were placed ahead of three Group 3 
employees who were promoted, but to the bottom 
of the Post
™s Group 1 list.
15 (c) The C&S/New York Times Cases
 The New York Times originally created City and Suburban 
by purchasing, over time, four wholesale distributors. In 1992 it 

purchased Metropolitan News Company and the Newark 
Newsdealer Supply Co
mpany.  In 1996 it purchased Imperial 
Delivery Service and another company called Raritan Period
i-cal Sales Company.  All of these companies employed delivery 
employees who were represented by the NMDU.  And when 
these employees were incorporated into C&S, 
the collective
-bargaining agreement between the NMDU and C&S contained 
the same provisions. 
 These contract
s also contained the same 
union
-security provisions in relation to regular situation holders 

and Group 1 extras and the same agency fee provisions re
lating 
to all other extras. 
 At one time, some of the acquired wholesalers were me
m-
bers of the Suburban Wholesalers
™ Association an organization 
that represented its employer/members in bargaining with the 
NMDU.  Nevertheless, by the time C&S was created, 
this A
s-sociation had ceased to exist and C&S negotiated separately 
with the Union. 
 In fact, before 1999, C&S negotiated two se
p-arate if similar collective
-bargaining agreements with the U
n-ion; one covering the employees of Newark Newsdealer and 

Metropolit
an News and the other for the former employees of 

Raritan.  As to Imperial, C&S assumed the existing contract 
between that company and the Union. 
 It was not until 1999 
that a single overall contract was made between C&S and the 
Union and this agreement wa
s in effect until March 30, 2008.  

It thereafter was extended by the parties until March 30, 2020. 
 Unlike the publishers, C&S
™s contact provided for two cat
e-gories of delivery department employees; regular situation 

holders who were guaranteed five shifts
 per week and extras.  
Seniority for regular situation holders was determined by what 
is called a 
ﬁmake steady date.
ﬂ  This is the date that an emplo
y-ee became a regular situation holder with C&S 
or with one of 
the predecessor companies that C&S acquired. 
 This is not the 
same seniority date that is used when individuals become union 

members and acquire a union 
ﬁindustrywide
 priority numbers.
ﬂ  At C&S, there were separate seniority lists.  One was for the 
New 
Rochelle and Moonachie facility
 (Westchester); a second 
was for the Edison and Wall facilities (New Jersey)
; and the 
third was for the Lake Success and Hauppauge facilities (Long 
Island). 
 14 This is reflected in GC Exh. 29.
 15 This is reflected in GC Exh. 26.
                                                                                                                         NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 269 The situation was somewhat complicated for employees who 
had previously worked for Rockland County
 News employees 
because many were transferred from their facility to the New 
Rochelle facility.  Although the Union and C&S agreed to 
merge the seniority of the two groups of employees, there was a 

dispute as to how to accomplish that result. 
 Accordingly,
 the 
issue was placed before an arbitrator who, pursuant to an award 
issued on January 1, 2002, decided that the employees who 
were on the Rockland County seniority list should be dov
e-tailed with the employees who were on the New Rochelle se
n-iority list.
16  In accordance with the award, an individual
™s sen-iority status at the consolidated facility was then determined by 
the date that the driver became a regular situation holder at the 
facility that he had worked at before the two facilities were 
merged. 
 In reading the award, the principle dispute was whet
h-er the seniority lists should be dovetailed or end tailed.  Al
t-hough there was a contention that an individual
™s industrywide
 priority number (i.e. his total length of employment with union
-
signatory emplo
yers), should be the basis for determining se
n-iority, this contention, at least as it appears from the arbitrator
™s decision, does not seem to have been seriously argued and was 

rejected. 
 As in the case of other NMDU signatory employers, when 
C&S needed t
o utilize employees after exhausting its regular 
situation holder list, it referred employees to job assignments 

by the aforementioned Group 1 and 2 complements, plus a
n-other more amorphous group of casuals. 
 As noted above, 
Group 2 extras are people who h
ave 
industrywide
 priority 
numbers issued by the Union on the basis of when they attained 

RHS or Group 1 status at any signatory employer and therefore 
became eligible for union membership.  Also as noted above, it 
is a rare exception when anyone chose not 
to become a union 
member. 
 There was, however, a small group of individuals 
who would otherwise have become eligible for union membe
r-ship but who were refused membership.  Insofar as C&S is 

concerned, individuals who, from time to time, sought and 
obtained
 employment based on their Group 2 seniority status 
were placed ahead of any individuals who sought employment 
on a more casual basis. 
 In 1992, Imperial, a predecessor to C&S was engaged in a 
labor dispute with NMDU and during a work stoppage, it hired 

a group of employees as replacements. 
 These included Enrique 
Grados, Richard Atkins, Djevalin Gojani, Willie Miles, Jimmy 
Clark
, and Eduardo Valentin.  When C&S purchased this co
m-pany it hired the predecessor
™s employees including these pe
o-16 In 1997 or 1998, C&S closed the Rockland facility acquired 
through the purchase of Rockland News and transferred those drivers 
to other facilities, a
 majority of which were transferred to New R
o-
chelle. Following the transfer to New Rochelle, the company operated 
with two seniority lists, one for the former New Rochelle employees 
and the other for the former Rockland News employees. In 1999, 
C&S and the
 NMDU agreed to merge the two seniority lists for the 
employees working out of New Rochelle facility and merge the lists 

for the employees who were working at two facilities in New Jersey. 
In merging the New Rochelle lists there was a dispute as to whether
 the Rockland employees should be dove tailed or end tailed for se
n-
iority purposes. When no agreement was reached the matter was arb
i-trated.
 ple. 
 In 
NMDU (Ci
ty 
& Suburban Delivery System
), 332 NLRB 
870 (2000), a case involving charges filed by Miles Clark and 
Valentin, the Board issued a decision which concluded that the 
Union violated Section 8(b)(1)(A) and (2) by vetoing, in May 

1998, the promotion of these 
specific individuals to regular 
situation holder positions at C&S because they had crossed a 
picket line in 1992.  Complying with the Board
™s Order, Miles, 
Clark
, and Valentin were reassigned new mad
e steady dates to 
May 4, 1998.  
Therefore their seniority
 status on the C&S reg
u-lar situation holder was made retroactive to May 4, 1998
, in-stead of May 21, 2000
, when the employer actually promoted 
them to the regular situation holder list.  The Board
™s Order did 
not deal with any other employees who crossed th
e picket line 

and the Order did not require the Union to modify the seniority 
dates of any persons other than the three charging parties in that 
case.  
 In May 2000, C&S notified the Union that it was elevating 
all of the above named individuals to regular
 situation status 
effective on May 21, 2000.  The company added them to the 
New Rochelle seniority list with a 
ﬁsteady date
ﬂ of May 21, 
2000.  When they, along with other employee also promoted to 
regular situation status, were invited to the Union hall th
ey 
were asked if they crossed a picket line and they admitted that 

they had. 
 As a consequence, the Union while accepting the 
other employees into membership told these 
ﬁstrike breakers
ﬂ that they would not be admitted to union membership.  Ther
e-fore, as a
 result of the May 2000 promotions 
and 
the Board
™s Decision and Order in 332 NLRB 870, Miles, Clark
, and Va
l-entin were ultimately promoted to regular situation holders at 
C&S with seniority dates of May 4, 1998
, instead of May 21, 
2000.  But Enrique Grados
, Richard Atkins
, and Djevalin 
Gojani who were not parties to the Board case, which did not 
require relief for any persons other than the charging parties, 
and who were also promoted by the Company to regular situ
a-tion status in May 2000 were given C&S sen
iority as of May 
21, 2000.  At a much later date when their seniority status b
e-came important, the Union refused requests to alter their senio
r-
ity dates. 
 On September 8, 2008, C&S held meetings with it drivers to 
announce that the company was going out of
 business.  As 
noted above, this possibility was well known in the industry 

and the Union in anticipation of the closing was making efforts 

to keep open regular situation holder and Group 1 jobs at other 
employers to which the C&S employees might be hired.
  On November 20, 2008, the NMDU and the New York 
Times entered into a closure agreement to deal with the situ
a-tion once C&S terminated operations as of January 4, 2009.  By 

the terms of this agreement, the Times consented to hire 65 
C&S regular situation 
holders and place them at the bottom of 
the Times regular situation holder seniority list.
  The Times 
also agreed to pay a buyout worth $100,000 to regular situation 
holders of C&S who opted to not transfer to the Times and to 
leave the industry.  The agre
ement provided that these choices 
applied only to regular situation holders employed by C&S and 
that they would make their selection in order of seniority.  The 
agreement also provided that any remaining C&S regular situ
a-tion holders (and C&S Group 1 emplo
yees), who neither got 
                                                            270 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  the buyout nor the transfers would receive 8 weeks of seve
r-ance pay.
17  In a letter attached to the closure agreement from 
Terry Hayes to Douglas Panattier Jr. it states: 
  This confirms our understanding that the term 
ﬁseniority,
ﬂ when used in this Closing Agreement, refers to industry
-wide 
priority. This definition of 
ﬁseniority
ﬂ is intended to apply o
n-ly to the Closing Agreement and is not to have any precede
n-tial effect for either party in the future.
  As described in this letter,
 this means that seniority for the 
purpose of selecting the buyouts and/or the transfers would 
not be based on a regular situation holder
™s seniority date with 
C&S but rather would be based on how long that individual had 
worked for companies having 
contracts with the union.  Thus, 
under this system of determining seniority, a person with the 
lowest priority number would be the individual who became a 

regular situation holder or Group 1 employee with any union
-
signatory employer in the past.  Moreover
, as that would make 
the individual eligible for union membership, the 
industrywide
 priority number would essentially be equivalent to when that 
individual joine
d the Union pursuant to a union
-security clause. 
In some cases, an individual
™s C&S seniority d
ate and his prio
r-ity date would be the same if the individual first started to work 
in the industry at C&S and stayed with C&S throughout his 
employment history. However, in other cases, the 
industrywide
 priority date would be lower than the C&S seniority 
date if an 
individual became a steady employee at another un
ion
-signatory employer prior to his employment at C&S. (Or a 
predecessor company taken over by C&S).
18  In that case, the 
individual would have obtained a priority number and most 

likely a union m
embership number, at a date earlier than the 
date that he obtained his C&S seniority. 
 In a form letter dated December 10, 2008, the Times notified 
the C&S regular situation holders and Group 1 employees of 
their options. 
 It indicated that C&S would close
 effective on 
January 4, 2009 and it gives these employees until January 26, 
2009
, to make a selection.
  (The letter provided a form for ele
c-tion). 
 The employees were notified that if someone chose a 
buyout and got it, he would not be eligible to be hired
 by the 
New York Times and vice versa. 
 Also, if an employee accep
t-ed the buyout, he would lose all of his 
industrywide
 seniority 
which meant that he no longer could seek jobs at other union
-signatory employers as a Group 2 extra.  (This means that he 
effe
ctively would be retired from the industry).
 During the period from November 2008 through January 
2009, the Union prepared and transmitted to the Times several 
seniority lists for the C&S employees.  The first listed the C&S 
17 Exhs. A and B to the closing agreement shows that as December 
31, 2008, C&S employed 362 regular situation holde
rs plus 64 Group 
1 extras. The record does not show how many other casual employees 
may have been employed by C&S during 2008, but that seems to be 
irrelevant to the issues in this case.
 18 GC Exh
. 46 is a list of regular situation holders and Group 1 
employees who were employed by C&S as of September 2008. The 
list has 426 names.  In addition, the exhibit shows the locations where 
the employee worked; their hire date with C&S; their seniority date
s with C&S; and the hire date at any predecessor employer which had 

been purchased by C&S.  
 employees by their union card n
umbers.  This, however, was 
superseded by a second list dated November 19, 2008
, that 
ranked the C&S employees by their 
industrywide
 seniority 
numbers.  The lowest being the person with the most seniority.  
Another revised list was sent on November 18 and 
this was 

again revised by the Union on January 8, 2009.  A final rev
i-sion was made on January 29, 2009
, after the Times pressed the 
Union to make certain that it had an accurate list. 
 On December 29, 2008, a meeting was held where the elig
i-ble C&S employe
es gathered to make their choices.  (Emplo
y-ees could also mail in their choices if they chose not to attend 
this meeting).  
 Ultimately, the C&S employees made their elections and 
these were presented to the New York Times.  In February 
2009, the Times beg
an to distribute $100,000 checks to certain 
former C&S employees. Also, the Times hired a group of fo
r-mer C&S employees.  
 There is no question but that the use of 
industrywide
 priority 
numbers to select the buyouts or the transfers gave some C&S 
employees
 with less C&S seniority some degree of preference 
in terms of having their choices selected.  In the case of the 
buyouts, the Times has set aside $600,000 representing pa
y-ments to six individuals because there is a question as to which 
six individuals sho
uld have had their buyout elections accepted.  
Although the General Counsel has not identified any specific 
individuals, other than Grados, Atkins
, and Gojani who should 
have had their buy out elections accepted, it seems reasonable 

to assume that there we
re at least a total of six who were a
d-versely affected by using 
industrywide
 priority numbers instead 
of using C&S seniority as the basis for the selection process. 
 Further, even as to those people who elected to transfer to 
being regular situation holder
s at the Times, the use of 
indu
s-trywide
 priority number seniority as opposed to C&S seniority 
meant that when these 65 people were placed on the Times 
seniority list, their places on that seniority list were affected 
either favorably or adversely.  And bec
ause seniority status 
among regular situation holders can make a difference in var
i-ous terms and conditions of employment, the use of seniority 
based on time worked for all signatory employers gives a di
s-tinct advantage versus those whose seniority is meas
ured only 
by their employment with C&S. 
 In the cases involving Grados, Atkins
, and Gojani, it is po
s-sible that if the seniority basis for the selection of the buyouts 

was changed from bein
g based on seniority with union
-signatory companies to seniority so
lely within C&S as of the 
time that they were promoted to regular situation holders (May 

2000), that they would have had sufficient seniority to have had 

their picks for the $100,000 buyouts accepted.  
 The General Counsel also posits an alternative theory
 on be-half of these three employees.  As I understand the argument, 

the General Counsel assert that the Union should have altered 

their 
industrywide
 priority dates and that it breached its duty of 
fair representation in refusing to do so. 
 In May 2000, Gra
dos, Atkins
, and Gojani were elevated to 
regular situation holder status at C&S
™s New Rochelle facility 
along with other employees.  When they were invited to the 
union hall, they were asked if they had ever crossed a union 
picket line and when they answer
ed affirmatively, they were 
                                                             NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 271 told that they could not become union members.  As I unde
r-stand the situation, both their seniority date as a regular situ
a-tion holder with C&S and their union 
industrywide
 priority 
numbers would be based on this date as this is
 the date that they 
were promoted to being regular situation holders.  
 It is true that there have been instances where employees at 
C&S have had their seniority dates with C&S corrected and 
there was an instance in 2001 when, pursuant to a settlement of 
a grievance, a group of nine drivers had their dates changed 
from June 2, 1998
, to May 4, 1998.
  This included three drivers 
Dunn, Naclerio
, and Antonaccio.  But if their C&S seniority 
dates were changed from June 1998 to May 1998, they still 

would be ahead
 of Grados, Atkins
, and Gojani, whose seniority 
dates at C&S were in May 2000.  
 After their picks for the buyouts were rejected, Grados and 
Gojani complained to the Union and asserted that there were 

some (unnamed) drivers with less C&S seniority who had 
low-er industry priority numbers and therefore trumped them when 
they made their buyout bids.  At one point Gojani complained 
that the Union had changed the priority number of Miles and 
the Union
™s representative replied that Miles was a charging 
party in t
he previous Board case whose priority number had 
been changed as a result of that decision. 
 Gojani was told that 
he was not a party to that case and that the Union was therefore 

not obligated to change his number. 
 And this is, in my opinion, 
a correct in
terpretation of the Union
™s obligation pursuant to the 
previous Board decision as it had not been alleged in that case 
that Gojani, Atkins
, or Grados had been discriminatorily denied 
promotions to regular situation holder status at C&S in 1998. 
 In my opin
ion, the General Counsel has not shown sufficient 
evidence that Grados, Atkins
, or Gojani should have had their 
priority numbers changed to a number consistent with a date 
earlier than the date that they actually were promoted to regular 
situation holder s
tatus at C&S.
19  Nor am I satisfied that there 
has been a dispositive showing in this current proceeding that 

any C&S drivers, promoted to regular situation holder status 
after
 Grados, Atkins
, or Gojani at C&S, received lower (and 
therefore better), union 
industry priority numbers. At this stage 
of the proceeding, I cannot say that these three individuals 
would have been in a position to beat out any of the other C&S 
regular situation holders in vying for the buyouts.  However, in 
the event that it is deter
mined that the Union violated the Act 
by using 
industrywide
 priority numbers, instead of C&S senio
r-ity as the basis for making the buyout selections, then the Ge
n-eral Counsel could show at the compliance stage of the pr
o-ceeding that Grados
, Atkins
, and/or 
Gojani had better seniority 
status than other C&S employees who bid for and were selected 

to receive the buyouts.
20 19 Maybe I am missing something, but I really don
™t understand the 
General Counsel
™s argument that the seniority status for these three 
individuals as regular situ
ation holders at C&S should be changed to 
a date earlier than when they were actually promoted. 
 20 This could be demonstrated simply by seeing if any C&S drivers 
who had their buyout bids accepted, were made regular situation 

holders after the dates that 
Grados, Atkins, and Gojani were promoted 
to be regular situation holders. If that were the case, then the three 
alleged discriminates would each be entitled to the $500,000 buyouts.  
(d) Agency Fee and Beck Issues
 The General Counsel contends that the NMDU violated the 
Act by requiring certain employees to pay agency fees
 while 
denying them union membership and work opportunities. I 
don™t agree.
 The collective
-bargaining agreements between the Union, 
the Post, C&S and most or all other signatory employees, r
e-quire employees in Group 3 or Group 4 status to pay agency 

fees t
o the Union as a condition of continued employment. 
General Counsel Exhibit 71 is an agency fee form that states 
that the fee am
ount per shift may not exceed 5 percent
 of the 
dues payable monthly by union members. That is, a person who 
works as a Group 
3 or Group 4 extra, is required
 (after 30 days 
of employment), to only pay an amount for each shift that he 
actually works. 
 The agency fee form further states: 
  I further understand that this fee is for services provided and 
creates absolutely no rights or 
privileges of membership in the 
NMDU, nor any preference for or expectancy of membership. 
  I note that apart from some trivial expenses used to rei
m-burse union officials who go to members
™ funerals, there is no 
evidence that the Union uses union dues or a
gency fees for any 
purpose other than collective bargaining or contract administr
a-tion. 
 In support of this contention, the General Counsel cites 
Bricklayers Local 1 (Denton
™s Tuckpointing
), 308 NLRB 350, 
352Œ353 (1992)
.  That case involved a situation whe
re the U
n-ion charged a work permit fee to nonmembers while at the 

same time refusing to refer them from its hiring hall.  Not su
r-prisingly, the Board concluded that a union which charges 
nonmember a fee for referrals but refuses to carry out its i
m-plied pr
omise to refer them to jobs from its hiring hall, has 
violated the Act. 
 As the Judge noted; 
  The fee is not a service or referral fee since nonmembers are 
not referred. The fee, on this record, serves no purpose except 
to enrich the Union, to restrain 
nonmembers and to keep track 
of employers employing nonmembers. Indeed, the requir
e-ment of nonmembers obtaining union clearance, in the form 

of a work permit, as a condition of gaining or retaining e
m-ployment, is merely part of closed
-shop mechanics and vi
o-lated Section 8(b)(1)(A) and (2) of the Act.
ﬂ   The cited case is not really pertinent to the case at hand.  The 
NMDU charges an agency fee which is based only on the days 
that an individual actually works.  This is not a case where a fee 
is charged for a
n illusory promise of work.  On the contrary, the 
fee is only charged when an individ
ual non
member actually 
works and gets paid.  And in the case of the Post at least, the 
evidence was that individuals on the Group 3 list tended to 
work 5
 days a week on a 
regular basis.  Further, while not being 
allowed to become members, it cannot be said that people who 

obtain employment by vi
rtue of their Group 3 or Group 
4 status 
are not beneficiaries of the Union
™s role in collective bargai
n-ing.  Notwithstanding their 
non
membership, these nonembers 
Complications could however, arise if only one or two other C&S 
drivers w
ith less C&S seniority had their buyout bids accepted. 
                                                                                                                                                        272 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  receive the same wage rates and the same contractual benefits 
as any other driver in the bargaining unit. 
21 The General Counsel also alleges that the Union violated the 
Act by failing to provide Beck notices to the employees
 of the 
New York Post. 
 Under 
Communication Workers of America v. Beck
, 487 
U.S. 735 (1988), the Supreme Court held that
 employees who 
choose to be non
members can only be required to pay an age
n-cy fee in c
ircumstances where a collective
-bargaining agre
e-men
t requires the payment of union dues.  Moreover, the Court 
held that the amount required can only be equal to that portion 
of normal union du
es that are used for collective
-bargaining 
activities. 
 Thereafter, in 
California Saw & Knife Works
, 320 NLRB 
224 (1995), the Board concluded that a union must notify all 
unit employees of their right to refrain from union 
membership 
before requiring non
member employees t
o pay agency fees 
under a union
-security contract.  The Board required, inter alia, 

that unit emplo
yees be given sufficient information to enable an 
employee to decide whether to object to becoming a union 

member and to be apprised of any internal procedures for filing 
an objection. 
 In 
Paperworkers Local 1033 (Weyerhaeuser Paper
), 320 
NLRB 349 (1995), 
the Board required that all employees
 (members and non
memb
ers alike), covered by union
-security 
clauses must be given affirmative notice of their rights to object 
to union membership and their right to pay an agency fee.  In 
this regard the Board stated: 
  This notice requirement is satisfied by giving the unit e
m-ployee notice once and is not a
 continuing requirement. Thus, 
newly hired nonmembers must be given 
Beck 
and 
General 
Motors 
notice once
Šat the time the union first seeks to obl
i-
gate them to pay dues
. The same notice to members is lik
e-wise required to be given once, if they have not previously r
e-
ceived it. The form of such notice is not prescribed by the 
Board, moreover, and 
‚‚the union meets [its] obligation as 
long as it has taken reasonable steps
™™ to notify employees of 
their 
Beck 
rights before they become subject to obligations 
under the union
-security clause. 
California Saw & Knife
, su-pra, slip op. at 10. The same holds true of their 
General M
o-tors 
rights. 
  In the present case, the only evidence that the Union gave 
any notice to any members or unit employees was a one
 time 
notice in the Union
™s in house bulletin that was published in 
2003.  Notwithstanding a subpoena issued by the General 
Counsel, the Union d
id not produce, other than the 2003 bull
e-tin any documents that would show that any other notices were 
ever issued t
o employees covered by the union
-security clause. 
Nor was there any testimonial evidence to show that as  a ma
t-ter of course or standard ope
rating procedure, employees at the 
Post were told of their Beck/General Motors rights before they 

become subject to the obligations of the contractual union
-
security provisions.
 21 There is no contention by the General Counsel that the agency 
fees are excessive or greater on a prorated basis than union membe
r-ship dues. 
 Having established that the only notice given to employees 
was the one issued 
in a union publication in 2003, it is my opi
n-ion that this simply is not enough. 
 Therefore I shall conclude 
that in this respect the Union violated Section 8(b)(1)(A) of the 
Act. 
 (e) Daniel Altieri
 The record shows that Daniel Altieri, in January 20009, 
quit 
his job at C&S to went to work at El Diar
io.  As of July 2010, 
he was $1
445 in arrears on his union dues.  In a letter dated 
August 10, 2010, the Union wrote to him as follows: 
  In accordance with Article XIV, Section 5, you are expelled 
from the [NM
DU] because you are 6 months or more in a
r-rears in union dues.  As a result of being an expelled member, 
you can lose all claims to employment at your employer or at 
any employer that is governed by a collective bargaining 
agreement between the NMDU and th
ose employers.  
  Clearly the Union could expel Altieri for his failure to pay 
union dues.  That, however, is not the issue here.  
 While at C&S, Altieri chose to be a member of the Union 
and p
ursuant to the contract
™s union
-security clause, he was 
require
d to pay the periodic dues that are ordinarily required of 
membership.  And if he remained employed at C&S or its su
c-cessor, the New York Times, he could have been terminated 
from employment if he continued to not pay union dues after 
being properly notifi
ed of that obligation.  
 But Altieri at the time he received this notice, was not an 
employee of C&S/New York Times and was employed at El 
Diaro.  Therefore, the fact that he was in arrears at his former 
employer cannot, under Board law, be used to preclud
e his 

employment at another employer covered by a contract in a 
separate bargaining unit.  
Iron Workers Local 118 (Pittsburg 
Des Moines Steel Co.
), 257 NLRB 564,
 566 (1981), enfd. 720 
F.2d 1031(9
th Cir. 1983).  In that case the Board stated: 
  Thus, it is 
well settled that a union lawfully may seek the di
s-charge of an employee whose dues are in arrears if it has a 
valid union
-security clause in its collective
-bargaining agre
e-
ment with the employer. 
The Radio Officers
™ Union of the 
Commercial Telegraphers Un
ion, AFL. (Bull Steamship Co.)  
v. N.L.R.B., 
347 U.S. 17, 40
-41 (1954). Furthermore, a valid 
union
-security clause can be enforced at the hiring hall level 
by a refusal to refer an employee whose dues are in arrears, so 
long as the employee has already wor
ked for the statutory 
grace period in the bargaining unit to which the collective
-bargaining agreement containing the union
-security clause 
applies. 
Mayfair Coat & Suit  Co., 
140 NLRB 1333 (1963). 
However, the Board has held that a member who has become 
delinquent in dues under a contract covering one bargaining 
unit cannot be denied employment under a contract covering a 

separate bargaining unit without affording him the statutory 
grace period in which to become current in his or her dues. 
  Therefore, it 
is my opinion that the August 2010 notice i
s-sued to Alt
ieri was too broad and exceeded
 (probably inadver
t-ently), what was permitted under the statute.  I therefore shall 
conclude that in this respect, the Union violated Section 
8(b)(1)(A) of the Act. 
                                                              NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 273 (f) 
Analysis
 I can recall a time in the 1950s when my father brought 
home three newspapers every day; t
he New Y
ork Post, t
he 
World Telegram
, and Sun
, and the Herald Tribune.  Of these, 
only the Post continues to exist and its existence, for a time, 
hung by a thread.  I will take notice that the newspaper industry 
in New York has been in a continual decline with fewer and 

fewer papers being published an
d delivered. This trend, no 
doubt has been accelerated with the advent of the Internet. 
 All of the significant allegations in these cases arise from the 
fact that in late 2009, a big employer of NMDU represented 
drivers was about to go out of business and
 the Union found 
itself in the unfortunate position of trying to either 
(a)
 obtain 
substantial severance packages for at least some of these e
m-
ployees or 
(b)
 jobs elsewhere for those individuals who wanted 
to continue being employed.  This was, no doubt, a
 difficult 
circumstance for the employees, the employers and the Union. 
And in my opinion, the Union was trying to do its best in a bad 
situation to mitigate the damage that C&S
™s closing would 
cause to a great many employees.  
 The question here is not wh
ether the Union acted with good 
or malicious intent; but rather in dealing with this difficult ci
r-
cumstance, whether it acted and made agreements with the 
respective employers within the limits allowed by the National 

Labor Relations Act. 
 In setting up a 
preference system to deal with the C&S clo
s-ing, the Union decided to use seniority as the basis upon which 
employees would be able to make choices.  The Union co
n-tends that the seniority system it chose to utilize was not in any 

way based on union membersh
ip, but rather based on the 
amount of time that an employee spent working in the industry.  
This would be represented, according to the Union, by an 
in-dustrywide
 priority number where the lower the number, the 
better one
™s seniority preference. 
 The proble
m is that the def
i-nition that the Union has used is one based on when an indivi
d-ual started working as a regular situation holder or Group 1 

extra at any employer, within the New York Metropolitan area, 
having a contractual agreement with the NMDU
.  That i
s, the 
seniority system that the Union chose and that was acceded to 
by the Post and the Times, was one based on the amount of 

time th
at an employee worked for union
-signatory shops and 
not one that measured seniority by the amount of time that the 
employe
e worked with either C&S or the New York Post. 
 Moreover, while the Post at one time may have been a me
m-ber of the Publisher
™s Association and the companies acquired 
by C&S may have been members of the Suburban Wholesaler
™s Associa
tion, there never was any
 multi
employer bargaining 
unit that covered all NMDU represented drivers throughout the 
greater New York metropolitan area. 
 And at the time 
that the 
most recent collective
-bargaining agreements were made and 
when the seniority preferences were implemented
 in 2009 and 
2010, neither C&S, the New York Times, nor 
the Post were 

part of any multi
employer bargaining unit. 
 Section 8(b)(1)(A) and 8(b)(2) states: 
  It shall be an unfair labor practice for a la
bor organization or 
its agents
--     (1) to restrain or 
coerce (A) employees in the exercise of 
the rights guaranteed in section 7, Provided; That this par
a-
graph shall not impair the right of a labor organization to pr
e-
scribe its own rules with respect to the acquisition or   rete
n-tion of membership therein; or
 (B) an employer in the sele
c-
tion of his representatives for the purposes of collective ba
r-gaining or the adjustment of   grievances;
     (2) to cause or attempt to cause an employer to discriminate 
against an employee in violation of subsection [8 (a) (3)
] or to 
discriminate against an employee with respect to whom 
membership in such organization has been denied or term
i-
nated on some ground other than his failure to tender the per
i-odic dues and the initiation fees uniformly required as a co
n-dition of acqui
ring or retaining membership. 
  Section 7 of the Act gives employees the rights to join, assist 
or support labor organizations or to engage in concerted activity 
for their mutual aid or protection.  This provision also gives 
employees the right to refrain 
from such activities or from b
e-ing union members. 
 Section 8(a)(3) makes it unlawful for an employer, except to 
the extent t
hat there exists a lawful union
-security clause r
e-quiring membership after 30 days of employment, to discrim
i-nate, 
in regard to hire
 or tenure of employment or any term or 
condition of employment in order to encourage or discourage 
membership in any labor organization.
22 Thus, although loyalty is a trait much admired, this is 
trumped where the provisions of the National Labor Relations 

Act, impose constraints against 
favoring union members over 
nonmembers. 
 Whiting Milk Corp
., 145 NLRB 1035 (1964), represents an 
early Boar
d case involving a situation somewhat analogous to 
the present cases. 
 And the basic rule of law as espoused by the 
Board
™s in these types of cases has continued to the present, 
even though the Board
™s decision was not enforced by the First 
Circuit Court o
f Appeals.  
NLRB v. Whiting Milk Corp
., 342 
F.2d 8 (1
st 
Cir. 1965). 
 In 
Whiting
, an employ
er and a union had a collective
-barga
ining agreement through a multi
employer bargaining 
association that contained a clause that provided that if any 
employer acquire
d or merged with 
ﬁanother Union Company,
ﬂ the preexisting seniority of the employees of the acquired co
m-pany shall be preserved and integrated with the seniority of the 
employees of the acquiring company. 
 In that case, Whiting 
acquired another company cal
led White Milk Company that 
had five facilities. 
 At four, the employees had been represented 
by the Union and at the fifth, the employees were unrepresen
t-
ed.  In conformity with the contractual provision, the former 
22 In 
NLRB v. General Motors Corp.,
 373 U.S. 734 (1963),
 the S
u-
preme Court held that notwithstanding the existence of a valid union
-security clause, an employee could not be required to become an a
c-tual member of a labor organization, albeit he or she could be r
e-quired to pay reasonable fees.  The Court held th
at it was sufficient 
for employees to become 
ﬁfinancial core
ﬂ members without requiring 
them to become actual union members.  In so holding, the Court did 
not require contracts containing union 
-security clauses written in a
c-cordance with the statutory lan
guage of 8(a)(3) to be rewritten.  It was 
only later that the Board required unions to notify employees of their 
right to refrain from becoming union members.  
California Saw & 
Knife Works 
supra
.                                                             274 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  employees at the four represented plant
s were accorded pr
e-ferred seniority status over those at the unrepresented plant. 
The employees in the first group were treated as carrying their 
seniority over to Whiting. 
 The other employees were treated 
for seniority purposes as if they were newly hire
d employees. 
For some time after the merger, the seniority situation did not 
affect the charging parties who had been employed at the u
n-represented facility and who had been placed at the bottom of 

the seniority list.  Nevertheless when a layoff came about
, the 
charging parties were laid off and their selection for layoff was 
governed by 
the contractual provision that 
had been previously 
been implement and that had caused them to be at bottom end 
of seniority. 
 In finding a violation, the Board stated: 
  But for clause 81, which requiring Whiting to place their 
names at the bottom of the companywide seniority list and 
thereafter to maintain their inferior status on that list, they 
would not have been laid off at all. That their selection for 
layoff was subst
antially related to their earlier lack of me
m-bership in the Union was reaffirmed by Whiting at the time of 

such action.  As found by the Trial Examiner, the Hyannis 
plant manager, when laying off Walsh and O
™Neil made 
statements to the effect that their re
placements had been in the 
Union longer than they had and that if Walsh and O
™Neil had 
joined the union while working for White, they could not 

have been selected for layoff. 
  Also relevant to the present case, I note that the Board in 
Whiting
 rejected a 
claim that the statute of limitations in Se
c-tion 10(b) of the Act should run from the date that the seniority 
status was first established (pursuant to clause 81) and not from 
the date that the two employees were laid off.  In this regard, 
the Board stated
:   Respondents contend that Section 10(b) operates as a bar to 
any violation finding as to these layoffs because Walsh and 
O™Neil were first subjected to the terms of the discriminatory 
seniority provision though not to the actual operation thereof 
which 
effectively disrupted their employment tenure
--when 
they were first placed on this discriminatory seniority roster 
more than 6 months prior to the filing of charges giving rise to 
this proceeding. We reject that contention. The seniority roster 
on which Wa
lsh and O
™Neil were placed prior to the 10 (b) 
period was dependent upon, and had no durability or binding 
force of its own apart from the contractual provision which 
required it . The Charging Parties
™ continued discriminatory 
retention on the seniority 
roster,
 which otherwise might have 
been corrected, was 
compelled by 
the 
uninterrupted
 maint
e-
nance of the illegal contract term within the 10(b) period. The 

selection for layoff of Walsh and O
™Neil also within the 10(b) 
period thus resulted from the enforcem
ent of the unlawfully 
maintained seniority 
provision.
   Our finding of a violation need not, and does not, depend on 
a subsidiary finding that Respondents engaged in a time
-barred 
unfair labor practice. Wholly apart from any such earlier unfair 

labor pract
ice, it is sufficient to spell out a violation here that 
the layoffs of Walsh and O
™Neil were directly attributable to 
the application within the 10(b) period of an unlawfully mai
n-tained discriminatory contract provision. Here, as in the closely 
parallel 
Potlatch Forest 
case, which was cited with apparent 
approval by the Supreme Court in the 
Bryan Manufacturing 
case and which we regard as square authority for the holding 
we make, Respondents
™ conduct during the barred period has 
been considered merely for the purpose of bringing into clearer 
focus the current conduct which, even without reliance on any 

earlier unfair labor practice, supports a finding of statutory 
violation in the layoffs. (ci
tations omitted).
23 Not only is preference based on union membership vs. no
n-membership unlawful, but preferences granted on the basis of 
any membership considerations would violate the Act. For 
example, in 
Reading Anthracite Co.
 (United Mineworkers of 
Amer
ica, Local 807), 
326 NLRB 1370 (1998),
 a Local 7226 
was merged into a Local 807 for a sing
le unit and the surviving 
union
 (Local 807), caused the employer to assign all the former 
Local 7226 members seniority dates that reflected the day they 
joined Local 
807 and not the dates that they began work at the 

mine. The Board stated: 
  Local 807 a
nd District 2 violated the Ac . . . .  
It is unlawful to 
use 
ﬁmembership
ﬂ considerations, e.g., date of local membe
r-ship, to determine conditions of employment. Such con
duct 

violates Section 8(b)(2) by discriminatorily encouraging 
membership in that local.
  In 
IATSE, Local 659
, 197 NLRB 1187 (1972), the Board 
dealt with a contractual hiring system whereby certain emplo
y-ees who were placed on a roster received hiring 
preference by 
virtue of the amount of time that they had worked at union
-signatory employers. 
 In determining whether an employee was 
eligible to be placed on the roster, his work experience with 
employers other than those who signed one of the aforeme
n-tioned collective
-bargaining agreements was not considered. 
Therefore, under this arrangement, qualifying experience was 
generally limited to experience with employers having a colle
c-tive
-bargaining agreement with the Respondent and/or IATSE.  
The Board state
d: 
  There can be no doubt that the actions of Respondent in a
p-plying the roster restrained and coerced employees in the e
x-ercise of rights guaranteed in Section 7 of the Act. In part, 
Section 7 gives employees the right to bargain collectively 
through rep
resentatives of their own choosing, or to refrain 
therefrom, subject of course to majority rule. Respondent
™s actions penalize employees for having exercised their statut
o-ry right to refrain from bargaining collectively through R
e-
spondent in the past, whil
e rewarding those employees who 
have chosen to work in units represented by Respondent.
  Respondent contends that the roster provisions, as interpreted 

and applied, are lawful because the employers, both the Ind
e-
pendents and members of the Association, in 
effect, formed a 
multiemployer bargaining unit for seniority purposes.
  Respondent further contends, however, that even if a mu
l-
tiemployer bargaining unit does not exist, there is still no vi
o-23 In 
Teamsters Local Union 896 (Anheuser
-Busch),
 296 NLRB 
1025 (1989), the Board rejected a similar argument based on Sec. 
10(b). See also 
District 17, United Mine Workers of America
, 315 
NLRB 1052 (1994).
                                                              NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 275 lation of the Act since the seniority provisions are unrelated t
o union considerations and merely protect the so
-called 
ﬁintegr
i-ty of the bargaining unit.
ﬂ We find this contention to be wit
h-out merit.
  It is well settled that a bargaining representative for the e
m-ployees of a particular unit has the right to make senio
rity d
e-
pend on the date of hire in the unit and thus to give an inferior 
seniority ranking to employees transferred from another unit. 
General Drivers and Helpers Local Union 229, Teamsters 
(Associated, Transport, Inc.), 
185 NLRB No. 84. We have 
heretofore
 concluded that each Independent employer co
m-prised a separate bargaining unit. We are not faced here with a 
situation where new employees are being placed at the bottom 
of a unit seniority list. On the contrary, this case presents a 
situation wherein Resp
ondent prevents an applicant from o
b-taining initial employment unless he has had prior emplo
y-ment at which he was represented by the Union. The question 
here is not what seniority rights an employee acquires after 

working in a unit represented by Responden
t, but what rights 
the applicant has to start with when he seeks employment 
with an employer who is party to a collective
-bargaining 
agreement with Respondent and/or IATSE. Respondent a
d-mits that if an employee had acquired seniority rights under a 
collect
ive
-bargaining contract to which Respondent and/or 
IATSE is a party, those rights will be honored where the e
m-ployee seeks employment in an entirely separate unit which 
is 
also
 represented by Respondent. On the other hand, an e
m-ployee cannot commence work 
in a unit represented by R
e-spondent 
unless
 he has previously worked in a unit covered 
by a collective
-bargaining contract to which Respondent 
and/or IATSE is a party. Since the existence of a collective
-bargaining contract connotes representation by a labo
r organ
i-zation
, the deprivation of employment with employers who 
are parties to collective
-bargaining contracts with Respondent 
and/or IATSE flows from the failure of an employee to have 

been previously represented by Respondent. 
  The above illustrates th
at initial employment in a unit repr
e-
sented by Respondent is based strictly on union consider
a-
tions. No matter what qualifications an employee brings with 

him, if he has not in the past been represented by Respondent, 
he cannot gain employment with any emp
loyer who is party 
to a collective
-bargaining agreement with Respondent and/or 
IATSE. Accordingly, we conclude that Respondent, by appl
y-ing the seniority provisions against any Association or Ind
e-
pendent employer as if all such employers comprise a single 

bargaining unit, and in particular by the manner in which R
e-
spondent has applied the roster provisions with respect to 

Colman and Lapenieks, has unlawfully restrained and coerced 
employees in the exercise of their statutory rights and thereby 
violated Sect
ion 8(b)(1)(A) of the Act.
24 24 See also 
Directors Guild of America Inc
., 198 NLRB 707 
(1972), and 
Painters Union, Local 77 (Colorite
 Inc.),
 222 NLRB 607 
(1976).  The latter case deals with the unlawful granting of prefe
r-ences in hiring hall referrals to employees who have worked for u
n-
ion
-signatory employers as opposed to employees who did not. The 
Board stated: 
‚Thus it is clear that 
the preference in employment is 
 In 
Seafarers International Union
, 244 NLRB 641, the Union 
operated a hiring hall pursuant to a contract with various sign
a-
tory employers pursuant to which job applicants were sorted 
into groups A, B
, and C and where priority w
as based on work 
experience for signatory employers for a minimum of 90 days 
for 2 consecutive years. In finding a violation, the Board stated: 
  Contrary to the Administrative Law Judge, we find that the 

General Counsel has established a 
prima facie 
case 
that R
e-spondent
™s implementation of its hiring hall referral system, in 
strict adherence to the seniority preferences and in tandem 

with the union security requirements upon signatory emplo
y-ers, unlawfully favors jobseekers who are union members 

over nonme
mbers and also requires signatory employers to 
discriminate with respect to hiring. The General Counsel
™s case is strongly supported by the testimony of Worley, R
e-
spondent
™s own witness with respect to the referral practices 
of the parties which shows that
 membership is not only e
n-couraged but actively suggested, if not required, in the form of 
the request of individuals seeking to upgrade seniority ratings 
to make application for membership at that time.
 We do not agree with the Administrative Law Judge 
that sp
e-
cific examples of discrimination are required for the finding 
of a violation herein. Nor do we fault the General Counsel for 
failing to foreclose the theoretical possibility that nonme
m-bers could obtain sufficient work experience with signatory 
emp
loyers to qualify, for example, for B seniority ratings 
without having to join the Union under the applicable union
-security provisions. For the burden of negating the General 

Counsel
™s prima facie 
case of discrimination in hiring refe
r-rals falls on Respon
dent as the sole custodian of the hiring hall 
records. Its failure to do so creates an adverse inference that 
such evidence in its possession is not favorable to Respon
d-ent
™s case. 
  Finally, we disagree with the Administrative Law Judge
™s blanket acceptan
ce of Respondent
™s business justification d
e-
fense and his conclusion that such valid business criteria re
n-der the referral procedures lawful. Assuming, 
arguendo
, that 
the evidence proves a genuine necessity for requiring exper
i-enced workers relating to rea
sons of safety, Respondent has 
failed to adduce any evidence to distinguish between the work 
experience acquired with signatory employers in contrast to 
other employers, or to show how experience with the former 

meets the legitimate requirements while the 
latter does not, or 
even whether the factor of work experience has any valid 
bearing upon referral seniority.
  There are exceptions of course. If a Respondent can show 
that the contractually based seniority system is ambiguous and 
therefore not facially in
valid and/or if there are legitimate re
a-sons for establishing a preference based at least in part, on e
m-ployment with other
 union
-signatory employers, then the Board 
not based on length of service with a particular employer or within a 
multiemployer bargaining unit, but rather on considerations of prior 
union representation. Such a preference is violative of Section 
8(b)(1)(A) and (2) of
 the Act.
ﬂ                                                                                                                                                          276 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  may conclude that there is no violation.  For example in 
Tea
m-sters Local Union 896 (Anheus
er-Busch),
 296 NLRB 1025 
(1989), t
he issue was whether the Teamsters 
violated Section 
8(b)(1)(A) and (2) by 
invoking a provision of its contract with 
Anheuser
-Busch giving permanent employees 
laid off by other 
employers who have contracts 
with the Responde
nt, a prefere
n-tial seniority right 
to work for Anheuser
-Busch instead of te
m-porary employees whose job seniority with that Employer 
would otherwise have entitled them to work.  The Board stated: 
  For the reasons set forth below, we find that the stipulate
d record does not establish that the contractual seniority bum
p-ing preference, on its face or as applied, violates Section 
8(b)(1)(A) and (2) of the Act. First, there is no evidence that 
the continuation of the preference in the more than 15 years 
since An
heuser
-Busch withdrew from the multiemployer ba
r-gaining unit has actually resulted in any discrimination against 
any employee or hiring hall applicant on the basis of nonu
n-ion or non
-unit status. In the absence of such evidence, it ca
n-not be presumed from 
the contractual language itself, which is 

amenable to a lawful interpretation that the Respondent would 
act unlawfully by refusing to dispatch as a permanent e
m-ployee 
ﬁbumping
ﬂ an individual claiming credit for emplo
y-ment with a California brewer, such as 
Anchor Steam, whose 
employees are not represented by the Union. Second, the ci
r-cumstances and the background of this case present an unus
u-al justification for the bumping practice in that the preference 
is but one of three seniority
-based contractual vesti
ges of the 
multiemployer relationship voluntarily continued by A
n-heuser
-Busch and other surviving employer
-members after 
their withdrawal from the formal multiemployer unit. The 
contractual bumping preference clearly does not discriminate 
on the basis of u
nion membership. It does entail a credit for 

work experience with employers having a contract with the 
Respondent, but the preference challenged here differs signi
f-icantly to signatory employment found unlawful by the Board 
in cases cited by the General Co
unsel and the Charging Party. 
These critical differences relate specifically to the statutory i
s-sues of whether there is discrimination in the preference that 
expressly relates to union considerations and if so whether 
and to what extent it is discriminati
on that encourages union 
representation.
  Here, in contrast to the cited cases, the permanent employee 
bumping right does not prevent a job applicant 
ﬁfrom obtai
n-ing initial employment unless he has had prior employment at 
which he was represented by the U
nion,
ﬂ does not create a 
general referral class preference based exclusively
 on work 
experience under union
-signatory and union security cond
i-
tions, does not preclude anyone from achieving permanent 
employee status, and does not permit one permanent emplo
y-ee to bump another permanent employee on the basis of prior 
non-unit experience. Thus, the contract provision at issue is 
arguably skill based. Furthermore, the bumping right cannot 
be secured or avoided merely by joining the Union or by 
working for employ
ers who have contracts with the Union. 
Rather, individuals claiming the right must also have worked 
a specific length of time to attain permanent employee status 

and thereafter have been laid off by a signatory employer. F
i-
nally, the language of section 4(
a)(1) of the contract ambig
u-ously defines a permanent employee as one who has worked 

45 weeks 
ﬁunder this Agreement in one classification in one 
calendar year 
as an employee of the brewing industry in this 
State.
ﬂ The italicized phrase is capable of an int
erpretation, in 
the absence of actual practice to the contrary and in light of 
the nondiscrimination clause in the contract that the parties 
may give credit towards permanent employee status to work 
performed for non
-signatory California brewers.
ﬂ  Admitte
dly, the provision
™s limiting of the bumping right to 
permanent employees who have been laid off by signatory 

employers appears to discriminate on its face against brewery 
workers whose last employer did not have a contract with the 
Union, but it also disc
riminates against permanent employees 
who left their prior employment with a signatory employer for 

reasons other than layof
f. To the extent that the union
-signatory layoff requirement discriminates on the basis of u
n-ion considerations, it is highly specul
ative to suggest that such 
discrimination would encourage brewery workers to restrict 

their work experience to union signatories. In any event, as 
further discussed below, multiemployer considerations carr
y-ing over from the defunct multiemployer unit fully
 justify this 
incidental, potentially discriminatory feature. Thus, the cha
l-lenged seniority preference is capable of an interpretation that 

it is a lawful seniority
-based contractual right. (Footnotes 
omitted).
  In my opinion the facts in the 
Anheuser
-Busch case and the 
Board
™s rationale is distinguishable from the present cases.  
First, there is no ambiguity that the seniority system utilized in 
the various circumstances herein was based on an individual
™s length of employment for another empl
oyer having a collective 
bargaining agreement with the NMDU.  There is no ambiguity 

here.  The intent clearly was 
not to give seniority credit to e
m-ployees who were employed as drivers for companies that were 
not signatories to a contract with the NMDU; ei
ther inside or 
outside of the newspaper industry. 
 Second, there is no ev
i-dence to suggest that the preferences granted in the present case 

were in any way skill based or required by virtue of safety re
a-sons. 
 Thirdly, as neither C&S, the New York Times, n
or the 
New York Post were every members of any overall single mu
l-tiem
ployer bargaining unit
 (and have not been part of any 
mul
tibargaining units for many years), there is, in my opinion, 
no basis for any claim that a seniority system based on e
m-ployment at
 other NMDU signatory employers was a justifiable 
ﬁvestige
ﬂ from a previous multi
employer contract. 
 And final
ly, 
there is no doubt
 (as there was in Anheuser Busch), that a nu
m-ber of employees in the present cases suffered actual as o
p-posed to theoretical 
discrimination.  In the present cases, the 

use of seniority based on employment at other employers ha
v-ing NMDU contracts has tangibly and adversely affected ide
n-tifiable groups of employees at the New York Post and e
m-ployees at C&S/New York Times. 
 The Res
pondent places a good deal of emphasis on a case 
involving the New York Typographical Union, a case where 

the Board found that the Union violated the Act, but the Second 
Circuit Court of Appeals did not.  
 In 
New York Typographical Union No. 6
, 242 NLRB 37
8   NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 277 (1979)
, the Union had collective
-bargaining agreement with a 
large number of companies, many of which were 
through a 
contract with a multi
employer association.  It also had contracts 
with other shops which, although not members of the associ
a-tion, had ag
reed to bound to the terms of the association
-wide 
contract.  The charging parties were job applicants to a comp
a-ny that was not a member of the association and they contended 

that the hiring ha
ll provisions of the collective
-bargaining 
agreement gave prio
rity in hiring to any employees who were 
either employed by or laid off by union
-signatory employers.  
The Board concluded that the independent employers were not 
part 
of a multi
employer bargaining agreement and that the co
n-tractual provisions as applied t
o independent employers viola
t-ed Section 8(b)(1)(A) & (2). 
 The Board stated: 
  Inasmuch as League members and Independent employers are 
not part of a single multiemployer unit, the preference in 
question is not based upon the seniority or work experience 
acquired by an employee in a single bargaining unit.  Rather, 
it is based upon an employee
™s employment in a shop under 
contract with the Union.  Therefore, it directly related to 
membership in the Union. Such a provision discriminates in 
favor of union me
mbers over nonmembers and, consequently, 
restrains and coerces employees in the exercise of their Se
c-tion 7 rights. 
  In 
NLRB v. New York Typographical Union No. 6
, 632 F.2d 
171 (2
d Cir. 1980), the c
ourt started out by disagreeing with the 
Board
™s finding 
that the employers involved 
were not part of a 
single multi
employer barga
ining unit.  Nevertheless, the c
ourt 
stated that its reason for reversing the Board was not limited to 
that finding.  Notwithstanding the ALJ
™s conclusion that the 
contract provision 
establishing a Class A group that favored 
only unio
n members over nonmembers, the c
ourt not
ed that at 
least one person 
(out of 3700), in the 
ﬁfavored
ﬂ category was 
not a union member and that the criteria for placement in this 
category allowed at least som
e nonunion employees to be trea
t-ed equally with employees in union shops.
  Since the persons in 
the favored category were almost all union members and were 
given preference over job applicants who were not members, I 
must say that
 I am somewhat confused by
 the c
ourt
™s analysis.  
 I do note, however, that the c
ourt may have concluded that 
irrespective of the contract
™s granting of preference to emplo
y-ees who worked in union
-signatory shops, there nevertheless, 

were other legitimate and compelling reasons to 
allow thi
s type 
of discrimination.  The c
ourt noted that the Union had been 
confronted with problems resulting from mechanization in the 
printing industry and the decrease in th
e number of skilled jobs.  
The c
ourt noting the history of the industry and the
 declining 
role of skilled typographical work stated: 
  The principal thrust of the agreement was to open the doors of 
book and job shops to automation through use of 
ﬁany and all 
computers,
ﬂ to provide for the training of employees in the 
skills needed to
 operate such equipment, and to require the 
payment of guaranteed income to certain unemployed or u
n-
deremployed employees from a fund established by the e
m-ployers.  In light of the income guarantees, exclusive hiring 

hall procedures were instituted and sup
ervised by the fund
™s trustees to give highest priority in job referrals to employees 
who were eligible for guaranteed income payments. 
  Thus, as a preference may be permissible because of safet
y or skill considerations, the c
ourt in the cited case seems 
to have 
been reasonably concerned with the continuing financial viabi
l-ity of the fund established to ease the path for employees to exit 
the industry because of the automation that was making many 

of their jobs obsolete. 
 I also note that because the NLRB 
is required to interpret a 
federal law consistently throughout the United States in the 
geographic areas covered by all the 
circuit c
ourts, I am bound 
by the decisions of the Board
 and not by a single reviewing 
court of a
ppeals. 
 The Respondent also cites 
Interstate Bakeries Cor
p., 357 
NLRB 
15 (2011).  In that case, the Union represented sales 
representatives in two separate units having separate contracts. 
In 2005, the Employer decided to consolidate the routes and an 
agreement was made with the Union to h
ave the units merged. 
They also agreed that the employees who worked at Dolly 
Madison (where the charging party was employed) would be 
dovetailed according to unit seniority with the employees wor
k-ing at Wonder Bread.  When it was discovered that the Char
g-ing Party had never been in either unit, the company and the 
Union agreed that he should be included in the merged unit and 
although he had the most company seniority, he was placed at 
the bottom of the newly created seniority list covering emplo
y-ees in th
e merged unit.  Thereafter, he was told that when a 
route was going to be eliminated, the company and union were 
going to use 
ﬁunion seniority
ﬂ to bump him out of his own 
route.  Ultimately this caused the charging party to lose his 
position at the plant w
here he worked and required him to 
commute to another plant 70 miles away.  Disagreeing with the 
ALJ
™s decision to dismis
s the c
omplaint, the Board concluded 
that 
ﬁin the context of a unit merger, a union and an employer 
are not lawfully permitted to 
discriminate against all or, as in 
this case, some of the merged employees on the basis of their 
previously unrepresented status.
ﬂ  The Board, reiterating much 
of what has already been described as the law, stated: 
  The Board has drawn a clear distinction
 between discrimin
a-
tion based on 
unit 
seniority and that based on 
union 
seniority. 
A union and an employer do not discriminate in a manner 
prohibited by the Act by contracting to vest certain emplo
y-ment rights based on seniority in a represented unit. Nor 
do the parties to a collective bargaining agreement engage in u
n-lawful discrimination by placing a single employee or a group 
of employees hired or merged into the unit at the end of the 
seniority list on the grounds that they lacked seniority in the 
unit.
 ﬁIt is settled,
ﬂ the Board has held, 
ﬁthat a bargaining re
p-resentative for the employees of a particular unit has the right 
to give an inferior seniority ranking to employees transferred 
from another unit.
ﬂ General Drivers and Helpers Local 229 
(Associate
d Transport, Inc.)
, 185 NLRB 631, 631 (1970). In 
short, 
ﬁa union may lawfully insist on the endtailing of new 
bargaining unit employees
™ seniority when it is based on unit 
rather than union considerations.
ﬂ Riser Foods, 
supra, 309 
NLRB at 636.
  What is unl
awful under the Act is for such parties to place 
employees at the end of the seniority list because they were 
 278 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  unrepresented by a particular union or any union in their prior 
employment. That is the form of discrimination which was at 

issue in 
Whiting Milk
. In that case, the contract provided for 
the dovetailing of seniority in the event of merger with 
ﬁan-other Union Company.
ﬂ Id., 145 NLRB at 1036. The Board 
found that 
ﬁ[t]he term 
‚Union Company
™ is construed by the 
parties as meaning an employer whose empl
oyees have been 
represented by the Respondent Union.
ﬂ Id. Thus, the Board 
found that the selection of employees for layoff based on en
d-
tailed seniority 
ﬁwas substantially related to their earlier lack 
of membership in the Union.
ﬂ Id. at 1037. The same is t
rue in 
other cases in which the Board found endtailing unlawful. See 

Woodlawn Farm Dairy Co.
, 162 NLRB 48, 50 (1966) (
ﬁThis 
sentence [of the contract], on its face, affords preferential 

treatment to employees of new branches or plants who are 
Local 869 mem
bers and discriminates against those who are 
not.
ﬂ); 
Teamsters Local 435 (Super Valu, Inc.)
, 317 NLRB 
617, 617 fn. 3 (1995) (
ﬁthe unions advocated granting less 
seniority to one of the employee groups on the impermissible 

basis that the employees in that g
roup had not been represen
t-
ed by a union as long as the employees in the other group.
ﬂ); 
Teamsters Local 480 (Hilton D. Wall)
, 167 NLRB 920, 920 
fn. 1 (1967) (agreement provided that Wall would be placed 

on the bottom of the seniority list 
ﬁbecause employe
es of 
Cookeville Motor Lines had not been represented by a labor 
organization
ﬂ). 
  Frankly, I do not see how the Board
™s decision in 
Interstate 
Bakery
 affords much comfort to the Respondent
™s position in 
the present case.  If anything it seems to affirm th
e legal prop
o-sitions of the General Counsel. 
 It is my conclusion that the agreements made between the 
NMDU, the Post, C&S
, and the New York Times, to the extent 
that they have been implemented
 (and continue to be impl
e-mented), within the 
10(b) statute of 
 limitations period, have 
afforded preferences to individuals based on union seniority 
instead of unit seniority and have caused actual discrimination 
against employees at these employers who, although cov
ered 
by the collective
-bargaining agreements, were 
not permitted to 
become members of the NMDU.  
 CONCLUSIONS OF 
LAW 1.  The collective
-bargaining units involving employees re
p-resented by the NMDU at the New York Post, City and Subu
r-ban
, and the New York Times have at all times material 
herein 
been 
separate collective
-bargaining units. 
 2. 
 In my opinion, the hiri
ng provisions of the collective
-bargaining agreement between 
the NMDU and the New 
York 

Post, which gives a preference to Group 2 people is illegal as it 
confers a preference based on an indi
vidual
™s length of e
m-ployment with companies having agreements with the Union 
other than the Post.  As the Post is not and has not been for 
many years, a member of
 any multi
employer bargaining unit, 
the Group 2 preference, is based on union and not unit se
nior
i-ty. 
 Accordingly, it discriminates against employees who are 
not members of the NMDU and is therefore violative of Section 

8(b)(1)(A) and (2) of the Act. 
 3. 
 On July 9, 2008, the New York Post wrote to the Union 
and requested that the Post
™s Group 1 
list be opened up so that 
vacancies could be filled.  On July 10, 2008, the Union refused 
to open up the Post
™s Group 1 list thereby denying promotions 
to some of t
he New York Post
™s Group 3 non
union employees.  
In my opinion, the Union
™s reason for refusi
ng to open the 
Group 1 list was to require the Post, pursuant to its contract 
with the Post, to give preference in hiring and seniority when 

hired, to employees from the soon to be closed C&S, almost all 
of whom were union members. 
 In this regard, I concl
ude that 
the Union thereby violated Section 8(b)(1)(A) & (2) by causing 
the Post to refuse to promote certain of its own employees b
e-cause of their non
membership in the Union. 
 4. 
 In January 2009, the New York Post and the Union 
agreed that the Post would
 employ about 50 employees who 
were being laid off as a result of the closing of C&S, an e
m-
ployer having a contract with the NMDU.  That agreement and 
its implementation provided that the Post would hire these fo
r-mer C&S employees and place them on the Pos
t™s Group 1 
seniority list with their position on the list based on the length 
of their em
ployment at union
-signatory employers other than 
the New York Post.  As a result, these individuals were, by 
agreement between the Post and the NMDU, granted greater 
seniority at the Post than other employees of the Post who had 

more unit seniority at the Post. 
 This agreement therefore di
s-criminated in favor of individuals who were, in almost all ca
s-es, union members and discriminated against employees of the 

Post who
 were on the Post
™s Group 3 list and who were not 
members of the NMDU.  I therefore conclude that in this r
e-spect, the Union violated Section 8(b)(1)(A) & (2) of the Act. 
 5. The NMDU and the New York Times entered into an 
agreement whereby (a) the Times a
greed to make payments of 
$100,000 to 140 employees of C&S who agreed to retire from 
the industry and (b) the Times agreed to hire 65 C&S emplo
y-ees and place them on its own payroll. 
 (As noted above, the 
New York Post agreed to hire about 50 C&S employees
 and I 
believe that other union
-signatory companies also chipped in).  

In devising a procedure whereby the C&S employees could 
make a choice as to whether to take the buyout or take a new 
job, the NMDU utilized a system of seniority that was based on 

the t
otal length of time that 
a C&S employee worked for union
-signatory companies instead of how long they had worked at 
C&S or a company that had been directly acquired by C&S.  
This system was acceded to by the New York Times and the 

result was that employees
 of C&S who had more seniority 
based on thei
r length of employment at union
-signatory e
m-ployers other than C&S, obtained a preference in the bidding 

process over employees who had greater seniority at C&S.  As 

C&S, itself, h
as never been part of any multi
employer bargai
n-ing group, the seniority system chosen by the NMDU for the 
bidding was not based on unit seniority but rather based on 
seniority w
ith union
-signatory companies outside of the C&S 
bargaining unit.  As a result, the evidence shows that at leas
t 6 
individuals who were employed by C&S may have had their 
buyout bids denied despite having greater unit seniority than 
other C&S employees whose buyout bids were accepted.  The 

individuals that were discriminated against m
ay have included 
Grados, Atkins
, and Gojani.  However, this is not certain at this 
stage of the proceeding and only a revision of the bid seniority 

list based solely on C&S seniority will reveal the names of 
  NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 279 these people whose bids for buyouts were rejected but should 
have been selected
 for the buyouts bu
t for the improper use of 
union
-signatory seniority rather than C&S seniority.  This can 
be determined, if necessary in any compliance proceeding. In 
any event, I conclude that in this respect, the Union violated 

Section 8(b)(1)(A) and (
2) of the Act.
 6. 
 The evidence shows that pursuant to agreement between 
the New York Times and the NMDU, the Times agreed to hire 
a group of former C&S employees, whose bids for job transfers 

were accepted in accordance with the foregoing bid process.  
These employees were endtailed at the Times and given se
n-ior
ity status as of their date of hire by the Times.  However, 
within the group of new hires, seniority between them was 

made on the basis of the amount of time they worked in NMDU 
signatory shops and 
not on the basis of their C&S seniority.  In 
my opinion, this arrangement and its implementation is a viol
a-tion of Section 8(b)(1)(A) and (2) of the Act. 
 7. 
 The General Counsel contends that the Union violated the 
Act by requiring employees to pay an age
ncy fee while at the 
same time denying them union membership and work opport
u-nities.  As previously described, it is my conclusion that this 

allegation is without merit and should be dismissed. 
 8. 
 The evidence establishes that the only notice that the U
n-ion ever gave to employees of the New York Post of their rights 

to refr
ain from becoming union members
 (despite the existence 
of a union
-security provision, requiring membership), was co
n-
tained in a union bulletin in 2003.  As I have concluded that 
this di
d not meet the notice requirements set forth in 
Pape
r-workers Local 1033 (Weyerhaeuser Paper)
, 320 NLRB 349 
(1995)
, I find that that in this respect, the Union has violate
d Section 8(b)(1)(A) of the Act.
 9. 
 In my opinion, the Union by its August 10, 2010 l
etter to 
Daniel Altieri was violative of Section 8(b)(1)(A).  This is b
e-cause the threat to bar him from employment at employers 
other than his last employer where he was in dues arrears went 
beyond what was permissible under the Act. 
 10. 
 The unfair labo
r practices found to have been committed 
in these cases affect commerce within the meaning of Section 
2(6) and (7) of the Act. 
 THE 
REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cea
se and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 I note here that these cases deal with the enforcement of 
agreements made between the Union and employers who are 

not parties to these cases.  Therefore, a
ny remedy has to take 

into account the fact that no order can be issued against the 
employers.  
 It is recommended that the Respondent be ordered to cease 
and desist from giving effect to or enforcing 
any collective
-bargaining agreements or 
any
 other agree
ments that it has or 
had with City and Suburban, the New York Post
, or the New 
York Times which in any way gives preferences to one group 
of employees over another group of employees based either on 
their length of time as union members or on the amount of
 time 
that they have been employed by companies having contracts 
with the NMDU other than the companies by whom they are 

employed.  Among other things, this means that the Union 

should be ordered to refrain from enforcing or implementing 
the Group
 2 prefer
ence in its collective
-bargaining agreement 
with the New York Post.
25 It is recommended that with 
respect to the New York Post
™s regular situation h
older and Group 1 lists, that the Union r
e-quest from the employer that the Adjustment Board approve a 
revision of those lists so that former employees of City and 
Suburban who were hired by the Post be given seniority stan
d-
ing only from the time that they began their employment at the 
Post and further revise the lists so that other New York Post 
employees 
who have worked longer at the Post be given hig
her 
seniority status either as regular situation h
olders or as Group 1 
extras. 
 To the extent that any New York Post employees have su
f-fered any loss of earnings because of the fact that they were 

disadvantage
d by a granting of greater seniority status to former 

C&S employees, make them whole, with interest, for any loss 
of earnings or benefits.
 It is recommended that when any employees at the New 
York Post or the New York Times becomes eligible for union 
membe
rship by virtue of being placed on a Group 1 list or b
e-coming a regular situation holder, that the employee be not
i-fied, in writing, that he or she is entitled to refrain from beco
m-ing a union member. 
 With respect to the $100,000 buyouts, it is recommende
d that the Union revise the list drawn up pursuant to which e
m-ployees of City and Suburban made their bids so that it is o
r-dered by the length of time that employees have worked for 
City and Suburban or an immediate predecessor and not by the 
length of tim
e that employees have worked for ot
her companies 
having collective
-bargaining agreements with the NMDU.
26  In 
the event that the revised list shows that employees who bid for 
the buyouts had their bids rejected because of their placement 
on the old list, b
ut whose bids should have been accepted based 
on a revised list, the Union should request the New York to pay 
these employees the $100,000.  If the request is not accepted by 

the New York Times, then the Union should make whole, with 
interest, any employee
 whose buyout bid should have been 
accepted based on unit seniority with City and Suburban. 
 With respect to those former C&S employees who were 
hired by the New York Times it is recommended that the Union 
request that the Times revise their seniority so t
hat within this 
group of employees, their relative seniority
 vis
-a-vis 
each other 
reflects their unit seniority when they were employed by City 
25 The charges do not allege that the current contract between the 
Union and the New Times is illegal insofar as the Group 2 preference 
is concerned and I shall therefore not recommend that the Board nu
l-lify that clause.  However, since the sa
me clause exists in the New 
York Times collective
-bargaining agreement, it would be advisable, if 
this opinion is sustained, for that employer and the Union to volunta
r-ily modify its contract in this regard.
 26 Any revision of this list should be reviewed 
and approved by the 
General Counsel and any documents and/or records necessary to d
e-termine the proper placement of City and Suburban employees on this 
list should be provided to the extent not already in the possession of 
the General Counsel. 
                                                             280 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  and Suburban and not by their union seniority or by the amount 
of time they worked for other NMDU signatory empl
oyers.
 With respect to Mr. Altieri, it is recommended that the Union 
notify him in writing that it will not seek to prevent him from 
being employed by any employers because of his failure to pay 

dues while he was employed at City and Suburban. 
 Of course, 
if he is or becomes employed by an employer having a colle
c-tive
-bargaining agreem
ent that contains a valid union
-security 
clause, he may be required to pay the period dues that are no
r-mally required of members if he chooses to join, or the periodic 
agency 
fees that are required of members as a condition of e
m-ployment. 
 Where a make
-whole remedy is appropriate, backpay shall 
be computed in accordance with 
F.
 W. Woolworth Co.
, 90 
NLRB (1950), with interest at the rate prescribed in 
New Hor
i-zons for the Retarde
d, 283 NLRB 1187 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center
, 356 
NLRB 
6 (2010)
. On these findings of fact and conclusions of law and on the 
entire record, I i
ssue the following recommended.
27 ORDER
 The Respondent, the Newspaper
 and M
ail Deliverers
™ Union 
of New York and Vicinity, 
Long Island, New York, 
its officers, 
agents, successor, and assigns, shall 
 1. 
 Cease and Desist from 
 (a) 
 Giving effect to or enforcing 
any collective
-bargaining 
agreements or 
any
 other agreements tha
t it has or had with City 
and Suburban, the New York Post
, or the New York Times 
which in any way gives preferences to one group of employees 
over another group of employees based either on their length of 
time as union members or on the amount of time tha
t they have 
been employed by companies having contracts with the NMDU 
other than the companies by whom they are employed.  
 (b) 
 Causing or attempting to cause the New York Post to 
prevent the promotion of individuals from Group 3 to Group 1 
status in orde
r to give preference to other individuals based on 
their length of time as union members or based on their time 
employed by NMDU signatory companies other than the New 
York Post. 
 (c) 
 Failing to give employees proper and timely notice that 
they are entitl
ed to refrain from becoming union members. 
 (d) 
 In any like or related manner interfering with, restrai
n-ing
, or coercing employees in the rights guaranteed to them by 
Section 7 of the Act. 
 2.  Take the following affirmative action necessary to effe
c-tuate
 the policies of the Act.
 (a) 
 No longer enforce or implement any contract or agre
e-ment with the New York Post that in any way gives preferences 
to one group of employees over another group of employees 
based either on their length of time as union members
 or on the 
amount of time that they have been employed by companies 
27 If no ex
ceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and re
c-ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived f
or all purposes.
  having contracts with the NMDU other than the New York 
Post.  
 (b) 
 Request the New York Post that a revision of seniority 
be made for those employees who were hired from City and 
Suburban
 so that this set of employees be given seniority stan
d-ing only from the date of their employment at the Post and 
further revise any seniority lists so that other New York Post 
employees who have worked longer at the Post be given greater 
senior
ity status 
either as regular situation h
olders or as Group 1 
extras. 
 (c)  Make whole with interest, any employees of the Post 
who have suffered by reason of the discrimination against them 

in the manner set forth in the r
emedy section of this Decision
 (d) 
 Notify, i
n writing, all bargaining unit members of the 
New York Post or the New York Times of their right to refrain 
from becoming members in the Union. 
 (e)  Revise the list used to allow former employees of City 
and Suburban to make a bid for either a buyout or e
mployment 
at the New York Times.  This revision will order 
ﬁseniority
ﬂ by 
the length of time that these employees have worked for City 
and Suburban or its immediate predecessors and will not be 
based on the length of time that the former City and Suburban 

employees have been either union members or on the length of 
time that these employees have worked for other NMDU sign
a-tory employers.  In the event that one or more employees who 
bid for the buyouts should have had their bids accepted under 

such revised l
ist, the Union should request the New York Times 
to pay each of them $100,000. 
 In the event that this request is 
unsuccessful, then the Union will make these employees whole 
with interest. 
 (f) Request the New York Times to revise the seniority status 
of 
those employees it hired who had previously been employed 
by City Suburban to refle
ct their relative seniority vis
-a-vis 
each other, based solely on their unit seniority with City and 
Suburban.
 (g)
  Notify Daniel Altieri that the Union will not cause or a
t-tempt to cause any employer to refuse to give him employment 

because of his failure to pay union dues when he was employed 

at City and Suburban.  
 (h)  Post at its office copies of the attached notice marked 
ﬁAppendix B.
ﬂ  Copies of the notice, on forms pr
ovided by the 
Regional Director for Region 2 after being signed by the R
e-spondent
™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
wher
e notices to employees and/or members are customarily 
posted.  In addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, posting on 
an intranet or an internet site, and/or other electronic means, if 
the Respondent customarily communicates with its members by 
such means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or co
v-ered by any other material.
 (i) Preserve and, within 14 days of a request, o
r such add
i-tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents, all records, including an electronic copy of such 
records if stored in electronic form, necessary to analyz
e the 
                                                             NEWSPAPER 
& MAIL DELIVERERS 
(NEW 
YORK 
POST) 281 required revisions to the various seniority lists involved in these 
cases and to determine, if necessary, the amount of any bac
k-
pay due under the terms of this Order.  
 (j) Within 21 days after service by the Region, file with the 
Regional Director a
 sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
  Appendix A
 Corrections to the 
record
         Page 
 Line(s)
  Transcript reads 
 Should read
  101 
  2  accurate representation
 inaccurate representation
 147 
  6  Light 
     154 
  22  Orientation 
 Not sure
 172 
  1  NYU  MOU
 188 
  15  New York Times 
 New York Post
 263 
  12  Elbiarea 
 El Diario
 263 
  12  Fisherman 
 Not sure
 263 
  16  New York 
 Newark
 263 
  20  OG 
 Oggi
 283 
  25  Newest Day
 Newsday
 284 
  11  Newest Day 
 Newsday
 305 
  4  MLU 
 MOU
 325 
  4  ﬁRICHGEL
ﬂ  ﬁRINGEL
ﬂ 329-320      
Various 
 ﬁMs. Fleming
ﬂ  ﬁMs. Ringel
ﬂ 346  6  Governnie
nt 
 Gutterman
 352 
  9  IBS 
 IDS
 356 
  16  reached 
 Made
 357 
      4, 14, etc. 
 Minocqua 
 Moonachie
 359 
  15  Miller Show 
 New Rochelle
 361 
  25  For what purposes does
 For what purposes was seniority
    used in the shops?
 used in the shops?
 362 
  6  indust
ry work 
 industry
-wide
 372 
  11  Mr. Silverman 
 ﬁThe Witness
ﬂ or 
ﬁMr. Biegner
ﬂ 379 
  11  reporters 
 Employers
 380 
  22  Mr. Silvennan 
 ﬁThe Witness
ﬂ or 
ﬁMr. Biegner
ﬂ 383 
  11  Betterman 
 Gutterman
 383  21  Rockwell Gran Gregorio 
 Rocco Giangregorio
 383  22-23  G.N.Gregorio 
 Rocco Giangregorio
 419 
  24  half assed 
 half
-asked
 469 
  8-9  Dario 
 El Diario
 489 
  8  Ballantine and Park 
 Valentin and Clark
 490  8  artist stage 
 RSH
 498 
  9  artists
™ pages 
 RSHs
 501 
  15 non-priority 
 non-member
 501 
  20  PR 
 card
 513 
  11  afforded 
 sorted
 516 
  1  if they had a fight 
 isn™t it a fact
 519 
  17  Beg 
 Beck
 521 
  8 2010
 2009
 532 
  25  Beg 
 Beck
 546 
  11  ﬁAgency Demands
ﬂ  ﬁAgency Fee
ﬂ    (re: 
GC-7 1) 
  600 
  8 ﬁ grown
-upﬂ  ﬁblown
-upﬂ 601 
  11  2-NLRB
-870  332 
NLRB 
870 603 
  9,20 
 Nutley 
 Moonachie
    14  Nutley 
 Moonachie
 609 
  23  Nutley 
 Moonachie
 626 
  10  Menocke 
 Moonachie
  282 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
  653-  (throughout 
  Grados test) 
 MS. RlNGEL 
 MS. FLEMING
 806 
  15  LD Aerio 
 El Diario
 809 
  22  Drove 
 Joined
 831 
  6  MS. RINGEL 
 MS. OSBORN
 832 
  13,15 
 MS. RINGEL 
 MS. 
OSBORN
 864 
  18  2268
 22681 
   APPENDIX B
 NOTICE TO 
EMPLOYEES AND 
MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations 
Board has found that we violated 

the National Labor Relations Act and has ordered us to post and 

abide by this notice.
  Section 7 of the Act gives employees these rights.
 To organize
 To form, join, or assist any union
 To bargain collectively through repres
entatives of their own 
choice
 To act together for other mutual aid or protection
 To choose not to engage in any of these protected concerted 
activities.
  WE WILL NOT
 give effect to or enforce 
any collective
-bargaining agreements or 
any other agreements wit
h City and 
Suburban, the New York Post
, or the New York Times which 
in any way gives preferences to one group of employees over 
another group of employees based either on their length of time 
as union members or on the amount of time that they have been 
employed by companies having contracts wi
th the NMDU ot
h-er than the companies by whom they are employed.  
 WE WILL NOT
 cause or attempt to cause the New York Post to 
prevent the promotion of individuals from Group 3 to Group 1 

status in order to give preference to other individuals based on 
their
 length of time as union members or based on their time 
employed by NMDU signatory companies other than the New 
York Post. 
 WE WILL NOT
 fail to give employees proper and timely notice 
that they are entitled to refrain from becoming union members. 
 WE WILL 
NOT on any like or related manner interfere with, 
restrain
, or coerce employees in the rights guaranteed to them 
by Section 7 of the Act. 
 WE WILL 
no longer enforce or implement any contract or 
agreement with the New York Post that in any way gives pre
f-ere
nces to one group of employees over another group of e
m-ployees based either on their length of time as union members 
or on the amount of time that they have been employed by 
companies having contracts with the NMDU other than the 
New York Post.  
 WE WILL 
request the New York Post to make a revision of 
seniority for those employees who were hired from City and 
Suburban so that this set of employees be given seniority stan
d-
ing only from the date of their employment at the New York 
Post and further revise any 
seniority lists so that other New 
York Post employees who have worked longer at the Post be 
given grea
ter seniority status either as regular situation h
olders 
or as Group 1 extras. 
 WE WILL 
make whole with interest, any employees of the 
New York Post who h
ave suffered by reason of the discrimin
a-tion against them.
 WE WILL 
notify, in writing, all bargaining unit members of 
the New York Post and the New York Times of their right to 
refrain from becoming members in the Union. 
 WE WILL 
revise the list used to al
low former employees of 
City and Suburban to make bids for either a buyout or emplo
y-ment at the New York Times.  This revision will order 
ﬁsenior
i-tyﬂ by the length of time that these employees have worked for 
City and Suburban or its immediate predecessors
 and will not 
be based on the length of time that the former City and Subu
r-ban employees have been either union members or on the 
length of time that these employees have worked for other 
NMDU signatory employers.  In the event that one or more 

employees w
ho had bid for the buyouts should have had their 
bids accepted under such a revised list, we will request the New 

York Times to pay them each $100,000. 
 In the event that this 
request is unsuccessful, then we will make these employees 

whole with interest. 
 WE WILL 
request the New York Times to revise the seniority 
status of those employees it hired who had previously been 
employed by City Suburban to reflect their relative seniority 
vis
-a-vis each other, based solely on their unit seniority with 
City and Su
burban.
 WE WILL 
notify Daniel Altieri that we will not cause or a
t-tempt to cause any employer to refuse to give him employment 
because of his failure to pay union dues when he was employed 
at City and Suburban.  
 NEWSPAPER AND 
MAIL 
DELIVERERS
 UNION OF 
NEW 
YORK AND 
VICINITY
   